NOTICES OF SPECIAL MEETINGS and NOTICE OF JOINT PETITION TO THE COURT OF QUEEN'S BENCH OF ALBERTA and JOINT INFORMATION CIRCULAR and PROXY STATEMENT with respect to a PLAN OF ARRANGEMENT involving PROVIDENT ENERGY TRUST, PROVIDENT ENERGY LTD., PROVIDENT ENERGY RESOURCES INC., MIDNIGHT OIL EXPLORATION LTD., THE TRUST UNITHOLDERS OF PROVIDENT ENERGY TRUST AND THE SHAREHOLDERS OF MIDNIGHT OIL EXPLORATION LTD. May 10, 2010 TABLE OF CONTENTS Page LETTER TO PROVIDENT UNITHOLDERS i LETTER TO MIDNIGHT SHAREHOLDERS iii NOTICE OF SPECIAL MEETING OF PROVIDENT UNITHOLDERS v NOTICE OF SPECIAL MEETING OF MIDNIGHT SHAREHOLDERS vii INSTRUCTIONS ON VOTING FOR PROVIDENT UNITHOLDERS ix INSTRUCTIONS ON VOTING FOR MIDNIGHT SHAREHOLDERS xi NOTICE OF JOINT PETITION xiii JOINT INFORMATION CIRCULAR AND PROXY STATEMENT 1 General Information 2 Glossary of Terms 8 Abbreviations, Terms and Conversions 17 Summary 18 Background to and Reasons for the Arrangement 28 The Arrangement 30 Information Relating to the COGP Business Unit 54 Canadian Federal Income Tax Considerations 57 Certain U.S. Federal Income Tax Considerations for Provident Unitholders 62 Certain U.S. Federal Income Tax Considerations for Midnight Shareholders 68 Risk Factors 75 Information Concerning Provident Energy Trust 78 Information Concerning Midnight Oil Exploration Ltd. 85 General Proxy Matters 88 Appendix A — Provident Arrangement Resolution A-1 Appendix B — Midnight Arrangement Resolution B-1 Appendix C — Interim Order C-1 Appendix D — Amended and Restated Arrangement Agreement D-1 Appendix E — Provident Fairness Opinions E-1 Appendix F — Midnight Fairness Opinion F-1 Appendix G — Midnight COGP Business Statement of Reserves Data and Other Oil and Gas Information G-1 Appendix H — COGP Business Unit and PERI Financial Statements H-1 Appendix I — Pro Forma Consolidated Financial Statements of Pace Oil & Gas Ltd. I-1 Appendix J — Section 191 of the Business Corporations Act (Alberta) J-1 Appendix K — Consents K-1 May 10, 2010 Dear Unitholders: You are invited to attend a special meeting (the "Provident Meeting") of holders of trust units ("Provident Units") of Provident Energy Trust ("Provident"), to be held in the Livingston Club Conference Centre, 222 - 3rd Avenue S.W., Calgary, Alberta at 9:00 a.m. (Calgary time) on June 28, 2010.At the Provident Meeting, you will be asked to consider, among other things, a proposed arrangement (the "Arrangement") involving Provident, Provident Energy Ltd., Provident Energy Resources Inc., Midnight Oil Exploration Ltd. ("Midnight"), the Provident unitholders and the holders of common shares ("Midnight Shares") of Midnight. The Arrangement will result in the acquisition of Provident's oil and gas production business by Midnight for total consideration valued at approximately $460 million,consisting of cash and Midnight Shares, with Provident unitholders (excluding Provident unitholders who dissent) receiving 0.12225 Midnight Shares (on a post-consolidation basis as described below) for each Provident Unit held.The cash proceeds of approximately $120 million, net of transaction costs, will be retained by Provident and directed towards repayment of long-term debt under Provident's revolving term credit facility. As part of the Arrangement, Midnight Shares will also be consolidated on the basis of one post-consolidation Midnight Share for every ten pre-consolidation Midnight Shares and Midnight and Provident Energy Resources Inc. will amalgamate to form "Pace Oil & Gas Ltd.".Upon completion of the Arrangement, Provident unitholders will hold approximately 81% and Midnight shareholders will hold approximately 19% of the issued and outstanding common shares (formerly Midnight Shares) of Pace Oil & Gas. Following the Arrangement, Provident unitholders will continue to own Provident Units and Provident will continue to carry on its natural gas liquids midstream processing and marketing business. Midnight is a Calgary based, junior energy company primarily focused on exploration, development and production in the Deep Basin portion of Northwest Alberta.Midnight Shares are listed on the Toronto Stock Exchange under the symbol "MOX".Midnight focuses on selected multi-zone, high-potential areas of the Western Canadian Sedimentary Basin primarily in the Deep Basin of Northwest Alberta.Midnight's investment strategy is driven by a risk-balanced portfolio of high-potential resource exploration and development prospects and strategic acquisitions. Pace Oil & Gas, the new combined company resulting from the Arrangement, will be a growth oriented, intermediate oil and gas exploration and production company focused on the Southern and Northwest regions of Alberta.The shares of Pace Oil & Gas will trade on the Toronto Stock Exchange.Pace Oil & Gas will be led by Midnight's existing management team. The Arrangement requires the approval of 66⅔ percent of the votes cast by the Provident unitholders voting in person or by proxy at the Provident Meeting. The Arrangement also requires the approval of 66⅔ percent of the votes cast by the Midnight shareholders voting in person or by proxy at a special meeting of Midnight shareholders to be held on June 28, 2010. i Provident's financial advisor and strategic advisor have each provided our board of directors with a written opinion that, as of April 19, 2010, and based upon and subject to the various assumptions, explanations, qualifications and limitations set forth in their respective opinions, the consideration to be received by the Provident unitholders pursuant to the Arrangement was fair, from a financial point of view, to the Provident unitholders.Our board of directors, based upon its own review, including its consideration of the fairness opinions of our financial and strategic advisors, have unanimously concluded that the Arrangement is fair to Provident unitholders and is in the best interests of Provident and the Provident unitholders, and recommends that Provident unitholders vote in favour of the Arrangement.Each member of the board of directors of Provident has entered into a support agreement and has agreed to vote all of his Provident Units in favour of the Arrangement. The accompanying joint information circular and proxy statement of Provident and Midnight contains a detailed description of the Arrangement, as well as detailed information regarding Provident and Midnight.Please give this material your careful consideration and, if you require assistance, consult your financial, tax or other professional advisors. If you are unable to attend the Provident Meeting in person, please complete and deliver the enclosed form of proxy in order to ensure your representation at the Provident Meeting. On behalf of the directors of Provident, I would like to express our gratitude for the support the Provident unitholders have demonstrated with respect to our decision to move the proposed Arrangement forward. We would also like to thank our employees, who have worked hard assisting us throughout this process and for providing their support for the proposed Arrangement. Yours very truly, (Signed) "Douglas Haughey" President and Chief Executive Officer Provident Energy Ltd., the administrator of Provident Energy Trust ii May 10, 2010 Dear Shareholders: You are invited to attend a special meeting (the "Midnight Meeting") of holders of common shares ("Midnight Shares") of Midnight Oil Exploration Ltd. ("Midnight"), to be held at the Sun Life Plaza Conference Centre, Sun Life Plaza, Second Floor, 140 - 4th Avenue S.W., Calgary, Alberta at 10:30 a.m. (Calgary time) on June 28, 2010. At the Midnight Meeting, you will be asked to consider, among other things, a proposed arrangement (the "Arrangement") involving Midnight, Provident Energy Trust ("Provident"), Provident Energy Ltd., Provident Energy Resources Inc., the Midnight shareholders and the holders of trust units of Provident ("Provident Units"). The Arrangement will result in the acquisition by Midnight of Provident's oil and gas production business for total consideration valued at approximately $460 million, consisting of cash and Midnight Shares, with Provident unitholders (excluding Provident unitholders who dissent) receiving 0.12225 Midnight Shares (on a post-consolidation basis as described below) for each Provident Unit held and Provident receiving approximately $120 million in cash. As part of the Arrangement, Midnight Shares will also be consolidated on the basis of one post-consolidation Midnight Share for every ten pre-consolidation Midnight Shares and Midnight and Provident Energy Resources Inc. will amalgamate to form "Pace Oil & Gas Ltd.".Upon completion of the Arrangement, Provident unitholders will hold approximately 81% and Midnight shareholders will hold approximately 19% of the issued and outstanding common shares (formerly Midnight Shares) of Pace Oil & Gas. Provident's oil and gas production business includes oil and gas properties located primarily in the Province of Alberta.Management believes the proposed Arrangement will allow Midnight shareholders and Provident unitholders to participate in a new, growth oriented, commodity balanced, intermediate producer.Pace Oil & Gas, the new combined company resulting from the Arrangement, will have significant resource exposure and access to a suite of low-risk development opportunities.Midnight's expansive Deep Basin resource opportunities and Provident's long-life, low decline assets will provide critical mass and cash flow to allow Pace Oil & Gas to aggressively exploit its prolific resource inventory.The shares of Pace Oil & Gas will trade on the Toronto Stock Exchange.Pace Oil & Gas will be led by Midnight's existing management team. The Arrangement requires the approval of 66⅔ percent of the votes cast by the Midnight shareholders voting in person or by proxy at the Midnight Meeting. The Arrangement also requires the approval of 66⅔ percent of the votes cast by the Provident unitholders voting in person or by proxy at a special meeting of Provident unitholders to be held on June 28, 2010. Midnight's financial advisor has provided our board with an opinion that as of May 10, 2010, the consideration offered by Midnight in connection with the Arrangement is fair, from a financial point of view, to Midnight shareholders.Our board, based upon its own investigations, including its consideration of the fairness opinion of its financial advisor, has unanimously concluded that the Arrangement is fair to Midnight shareholders, and is in the best interests of Midnight and the Midnight shareholders, and recommends that Midnight shareholders vote in favour of the Arrangement.The members of the board of directors and management of Midnight have each entered into a support agreement and have agreed to vote all of their Midnight Shares in favour of the Arrangement. iii The accompanying joint information circular and proxy statement of Provident and Midnight contains a detailed description of the Arrangement, as well as detailed information regarding Provident and Midnight.Please give this material your careful consideration and, if you require assistance, consult your financial, tax or other professional advisors. If you are unable to attend the Midnight Meeting in person, please complete and deliver the enclosed form of proxy in order to ensure your representation at the Midnight Meeting. On behalf of the directors of Midnight, I would like to express our gratitude for the support you have given us over the years and ask that you continue that support as we move to complete the proposed Arrangement. We would also like to thank our employees, who have worked hard assisting us throughout this process and have placed us in a position to complete the proposed Arrangement. Yours very truly, (Signed) "Fred Woods" President and Chief Executive Officer Midnight Oil Exploration Ltd. iv PROVIDENT ENERGY TRUST NOTICE OF SPECIAL MEETING OF PROVIDENT UNITHOLDERS to be held on June 28, 2010 NOTICE IS HEREBY GIVEN that, pursuant to an order (the "Interim Order") of the Court of Queen's Bench of Alberta to be dated May 10, 2010, a special meeting (the "Provident Meeting") of the holders ("Provident Unitholders") of trust units ("Provident Units") of Provident Energy Trust ("Provident") will be held in the Livingston Club Conference Centre, 222 - 3rd Avenue S.W., Calgary, Alberta at 9:00 a.m. (Calgary time) on June 28, 2010, for the following purposes: (i) to consider pursuant to the Interim Order and, if thought advisable, to pass, with or without variation, a special resolution (the "Provident Arrangement Resolution"), the full text of which is set forth in Appendix A to the accompanying joint information circular and proxy statement dated May 10, 2010 (the "Information Circular") to approve a plan of arrangement (the "Arrangement") under section 193 of the Business Corporations Act (Alberta) (the "ABCA"), all as more particularly described in the Information Circular; and (ii) to transact such further and other business as may properly be brought before the Provident Meeting or any adjournment thereof. Specific details of the matters to be put before the Provident Meeting are set forth in the Information Circular. The record date (the "Provident Record Date") for determination of Provident Unitholders entitled to receive notice of and to vote at the Provident Meeting is May 10, 2010. Only Provident Unitholders whose names have been entered in the register of Provident Units on the close of business on the Provident Record Date will be entitled to receive notice of and to vote at the Provident Meeting. Holders of Provident Units who acquire Provident Units after the Provident Record Date will not be entitled to vote such Provident Units at the Provident Meeting. Each Provident Unit entitled to be voted at the Provident Meeting will entitle the holder to one vote at the Provident Meeting. A Provident Unitholder may attend the Provident Meeting in person or may be represented by proxy. Provident Unitholders who are unable to attend the Provident Meeting or any adjournment thereof in person are requested to date, sign and return the accompanying form of proxy for use at the Provident Meeting or any adjournment thereof. To be effective, the proxy must be received by Computershare Trust Company of Canada at 9th Floor, 100 University Avenue, Toronto, Ontario, M5J 2Y1, Attention: Proxy Department by 9:00 a.m. (Calgary time) on June 24, 2010 or, if the Provident Meeting is adjourned, by 9:00 a.m. (Calgary time) on the second business day prior to the date of any adjournment of the Provident Meeting. Pursuant to the Interim Order, registered holders of Provident Units have the right to dissent with respect to the Provident Arrangement Resolution as though the Provident Units were shares of a corporation and, if the Provident Arrangement Resolution becomes effective, to be paid the fair value of their Provident Units in accordance with the provisions of Section 191 of the ABCA, as modified by the Interim Order. A Provident Unitholder's right to dissent is more particularly described in the Information Circular and the text of Section 191 of the ABCA is set forth in Appendix J to the Information Circular. v A dissenting Provident Unitholder must send Provident, c/o its counsel, Macleod Dixon llp, 3700, 400 - 3rd Avenue S.W., Calgary, Alberta, Т2Р 4Н2, Attention: Jack McGillivray, a written objection to the Provident Arrangement Resolution, which written objection must be received by 5:00 p.m. (Calgary time) on June 24, 2010 or, in the case of any adjournment or postponement of the Provident Meeting, by 5:00 p.m. (Calgary time) on the second business day which is immediately preceding the date of the adjourned or postponed Provident Meeting. Failure to strictlycomply with the requirements set forth in Section 191 of the ABCA, as modified by the Interim Order, may result in the loss of any right to dissent.Persons who are beneficial owners of Provident Units registered in the name of a broker, custodian, nominee or other intermediary who wish to dissent should be aware that only the registered holders of Provident Units are entitled to dissent.Accordingly, a beneficial owner of Provident Units desiring to exercise the right to dissent must make arrangements for the Provident Units beneficially owned by such holder to be registered in such holder's name prior to the time the written objection to the Provident Arrangement Resolution is required to be received by Provident or, alternatively, make arrangements for the registered holder of such Provident Units to dissent on behalf of the holder. Dated at the City of Calgary, in the Province of Alberta, this 10th day of May, 2010. BY ORDER OF THE BOARD OF DIRECTORS OF PROVIDENT ENERGY LTD., ON BEHALF OF PROVIDENT ENERGY TRUST (Signed) "Douglas Haughey" President and Chief Executive Officer Provident Energy Ltd., the administrator of Provident Energy Trust vi MIDNIGHT OIL EXPLORATION LTD. NOTICE OF SPECIAL MEETING OF MIDNIGHT SHAREHOLDERS to be held on June 28, 2010 NOTICE IS HEREBY GIVEN that, pursuant to an order (the "Interim Order") of the Court of Queen's Bench of Alberta to be dated May 10, 2010, a special meeting (the "Midnight Meeting") of the holders ("Midnight Shareholders") of common shares ("Midnight Shares") of Midnight Oil Exploration Ltd. ("Midnight") will be held at the Sun Life Plaza Conference Centre, Sun Life Plaza, Second Floor, 140 – 4th Avenue S.W., Calgary, Alberta on June 28, 2010 at 10:30 a.m. (Calgary time) for the following purposes: (i) to consider pursuant to the Interim Order and, if thought advisable, to pass, with or without variation, a special resolution (the "Midnight Arrangement Resolution"), the full text of which is set forth in Appendix B to the accompanying joint information circular and proxy statement dated May 10, 2010 (the "Information Circular") to approve a plan of arrangement (the "Arrangement") under section 193 of the Business Corporations Act (Alberta) (the "ABCA"), all as more particularly described in the Information Circular; and (ii) to transact such further and other business as may properly be brought before the Midnight Meeting or any adjournment thereof. Specific details of the matters to be put before the Midnight Meeting are set forth in the Information Circular. The record date (the "Midnight Record Date") for determination of Midnight Shareholders entitled to receive notice of and to vote at the Midnight Meeting is May 10, 2010. Only Midnight Shareholders whose names have been entered in the register of Midnight Shares on the close of business on the Midnight Record Date will be entitled to receive notice of and to vote at the Midnight Meeting. Holders of Midnight Shares who acquire Midnight Shares after the Midnight Record Date will not be entitled to vote such Midnight Shares at the Midnight Meeting. Each Midnight Share entitled to be voted at the Midnight Meeting will entitle the holder to one vote at the Midnight Meeting. A Midnight Shareholder may attend the Midnight Meeting in person or may be represented by proxy. Midnight Shareholders who are unable to attend the Midnight Meeting or any adjournment thereof in person are requested to date, sign and return the accompanying form of proxy for use at the Midnight Meeting or any adjournment thereof.To be effective, the proxy must be received by Valiant Trust Company at 310, 606 - 4th Street S.W., Calgary, Alberta, T2P 1T1 (or by facsimile at (403) 233-2857) by 10:30 a.m. (Calgary time) on June 24, 2010, or by 10:30 a.m. (Calgary time) on the second Business Day prior to the date of any adjournment of the Midnight Meeting. Registered Midnight Shareholders may use the Internet website at www.valianttrust.com to transmit their voting instructions.Registered Midnight Shareholders should have the form of proxy in hand when they access the Internet website.Registered Midnight Shareholders will be prompted to enter their Control Number, which is located on the form of proxy. If Registered Midnight Shareholders vote by Internet website, their vote must be received by 10:30 a.m. (Calgary time) on June 24, 2010 or by 10:30 a.m. (Calgary time) on the second Business Day prior to the date of any adjournment of the Midnight Meeting.The Internet website may be used to appoint a proxy holder to attend and vote on a Registered Midnight Shareholder's behalf at the Midnight Meeting, and at any adjournment thereof, and to convey a Registered Midnight Shareholder's voting instructions. Please note that if a Registered Midnight Shareholder appoints a proxy holder and submits their voting instructions and subsequently wishes to change their appointment, a Registered Midnight Shareholder may resubmit their proxy and/or voting direction, prior to the deadline noted above. When resubmitting a proxy, the most recently submitted proxy will be recognized as the only valid one, and all previous proxies submitted will be disregarded and considered as revoked, provided that the last proxy is submitted by the deadline noted above. vii Registered holders of Midnight Shares have the right to dissent with respect to the Midnight Arrangement Resolution and, if the Midnight Arrangement Resolution becomes effective, to be paid the fair value of their Midnight Shares in accordance with the provisions of Section 191 of the ABCA, as modified by the Interim Order. A Midnight Shareholder's right to dissent is more particularly described in the Information Circular and the text of Section 191 of the ABCA is set forth in Appendix J to the Information Circular. A dissenting Midnight Shareholder must send to Midnight, с/о its counsel, Burnet, Duckworth & Palmer llp, 1400, 350 - 7th Avenue S.W., Calgary, Alberta, Т2Р 3N9, Attention: Chris von Vegesack, а written objection to the Midnight Arrangement Resolution, which written objection must be received by 5:00 p.m. (Calgary time) on June 24, 2010 or, in the case of any adjournment or postponement of the Midnight Meeting, by 5:00 p.m. (Calgary time) on the second business day which is immediately preceding the date of the adjourned or postponed Midnight Meeting. Failure to strictly comply with the requirements set forth in Section 191 of the ABCA, as modified by the Interim Order, may result in the loss of any right to dissent.Persons who are beneficial owners of Midnight Shares registered in the name of a broker, custodian, nominee or other intermediary who wish to dissent should be aware that only the registered holders of Midnight Shares are entitled to dissent.Accordingly, a beneficial owner of Midnight Shares desiring to exercise the right to dissent must make arrangements for the Midnight Shares beneficially owned by such holder to be registered in such holder's name prior to the time the written objection to the Midnight Arrangement Resolution is required to be received by Midnight or, alternatively, make arrangements for the registered holder of such Midnight Shares to dissent on behalf of the holder. Dated at the City of Calgary, in the Province of Alberta, this 10th day of May, 2010. BY ORDER OF THE BOARD OF DIRECTORS OF MIDNIGHT OIL EXPLORATION LTD. (Signed) "Fred Woods" President and Chief Executive Officer Midnight Oil Exploration Ltd. viii INSTRUCTIONS ON VOTING FOR PROVIDENT UNITHOLDERS HOW TO VOTE: Q. How can I vote? A. How you exercise your vote depends on whether you are a registered or non-registered holder of trust units ("Provident Units") of Provident Energy Trust ("Provident"). You are considered to be a registered unitholder if your Provident Units are registered in your name and: 1. You have a unit certificate; or 2. You hold your Provident Units through direct registration in Canada or the United States. You are considered to be a non-registered unitholder if your Provident Units are registered in the name of an intermediary (for example, a bank, trustee or a securities broker) or in the name of a depository of which the intermediary is a participant. VOTING BY REGISTERED UNITHOLDERS: As a registered unitholder, you may vote in one of several ways: 1. Attend the Meeting You are entitled to attend the meeting and cast your vote in person.To vote Provident Units registered in the name of a corporation, the corporation must have submitted a properly executed proxy to Computershare Trust Company of Canada authorizing you to do so. or 2. By Proxy If you do not plan to attend the meeting in person, you may cast your vote by proxy in one of two ways: (a) You may authorize the management representatives of Provident named in the proxy form to vote your Provident Units. You may convey your voting instructions as follows: (i) By Internet – Enter the website indicated on the proxy form and follow the instructions; (ii) By Mail – Indicate how you would like your Provident Units voted on the enclosed proxy form.Sign and return the completed proxy form in the envelope provided; or (iii) By Telephone – Call the toll-free number located on the enclosed proxy form and follow the voice instructions; or (b) You have the right to appoint another person to attend the meeting (other than the persons designated in the proxy form) and vote your Provident Units on your behalf as follows: (i) By Internet – Enter the website indicated on the proxy form and follow the instructions; or ix (ii) By Mail – Print your appointee's name in the blank space on the enclosed proxy form and indicate how you would like your Provident Units voted.Sign and return the completed proxy form in the envelope provided. Your votes will only be counted if your appointee attends the meeting and votes on your behalf. VOTING BY NON-REGISTERED UNITHOLDERS: If you are a non-registered unitholder, you will receive a package directly from the intermediary who holds your Provident Units that will contain either: (a) A proxy registered as to the number of Provident Units beneficially owned by you; or (b) A voting instruction form. Please ensure you carefully follow the instructions that accompany the proxy form or voting instruction form. As a non-registered unitholder, you may vote in one of two ways: 1. Attend the Meeting (a) If you have received a proxy form from your intermediary, insert your name in the blank space provided on the form. Sign the proxy form if it has not been signed by the intermediary. Return the completed proxy form in the enclosed envelope. When you arrive at the meeting, please advise at the registration desk you are a proxy appointee; or (b) If you have received a voting instruction form, please follow the instructions on the form. or 2. By Proxy (a) If you received a proxy form from your intermediary and do not plan on attending the meeting in person, you may vote by authorizing the Provident management representatives named in the proxy form, or another person of your choice, to vote your Provident Units.If you appoint someone other than the management representatives to vote your Provident Units, your votes will only be counted if your appointee attends the meeting and votes on your behalf.If you choose this option, complete, sign (if unsigned by the intermediary) and return the form as instructed on the proxy form; or (b) If you have received a voting instruction form, please follow the instructions on the form. x INSTRUCTIONS ON VOTING FOR MIDNIGHT SHAREHOLDERS HOW TO VOTE: Q. How can I vote? A. How you exercise your vote depends on whether you are a registered or non-registered holder of common shares ("Midnight Shares") of Midnight Oil Exploration Ltd. ("Midnight"). You are considered to be a registered unitholder if your Midnight Shares are registered in your name and: 1. You have a share certificate; or 2. You hold your Midnight Shares through direct registration in Canada or the United States. You are considered to be a non-registered shareholder if your shares are registered in the name of an intermediary (for example, a bank, trustee or a securities broker) or in the name of a depository of which the intermediary is a participant. VOTING BY REGISTERED SHAREHOLDERS: As a registered shareholder, you may vote in one of several ways: 1. Attend the Meeting You are entitled to attend the meeting and cast your vote in person.To vote Midnight Shares registered in the name of a corporation, the corporation must have submitted a properly executed proxy to Valiant Trust Company authorizing you to do so. or 2. By Proxy If you do not plan to attend the meeting in person, you may cast your vote by proxy in one of two ways: (a) You may authorize the management representatives of Midnight named in the proxy form to vote your Midnight Shares. You may convey your voting instructions as follows: (i) By Internet – Enter the website indicated on the proxy form and follow the instructions; or (ii) By Mail – Indicate how you would like your Midnight Shares voted on the enclosed proxy form.Sign and return the completed proxy form in the envelope provided; or (b) You have the right to appoint another person to attend the meeting (other than the persons designated in the proxy form) and vote your Midnight Shares on your behalf as follows: (i) By Internet – Enter the website indicated on the proxy form and follow the instructions; or (ii) By Mail – Print your appointee's name in the blank space on the enclosed proxy form and indicate how you would like your Midnight Shares voted.Sign and return the completed proxy form in the envelope provided. Your votes will only be counted if your appointee attends the meeting and votes on your behalf. xi VOTING BY NON-REGISTERED SHAREHOLDERS: If you are a non-registered shareholder, you will receive a package directly from the intermediary who holds your Midnight Shares that will contain either: (a) A proxy registered as to the number of Midnight Shares beneficially owned by you; or (b) A voting instruction form. Please ensure you carefully follow the instructions that accompany the proxy form or voting instruction form. As a non-registered shareholder, you may vote in one of two ways: 1. Attend the Meeting (a) If you have received a proxy form from your intermediary, insert your name in the blank space provided on the form. Sign the proxy form if it has not been signed by the intermediary. Return the completed proxy form in the enclosed envelope. When you arrive at the meeting, please advise at the registration desk you are a proxy appointee; or (b) If you have received a voting instruction form, please follow the instructions on the form. or 2. By Proxy (a) If you received a proxy form from your intermediary and do not plan on attending the meeting in person, you may vote by authorizing the Midnight management representatives named in the proxy form, or another person of your choice, to vote your Midnight Shares.If you appoint someone other than the management representatives to vote your Midnight Shares, your votes will only be counted if your appointee attends the meeting and votes on your behalf.If you choose this option, complete, sign (if unsigned by the intermediary) and return the form as instructed on the proxy form; or (b) If you have received a voting instruction form, please follow the instructions on the form. xii IN THE COURT OF QUEEN'S BENCH OF ALBERTA JUDICIAL DISTRICT OF CALGARY IN THE MATTER OF Section 193 of the Business Corporations Act, R.S.A. 2000, c. B-9, as amended AND IN THE MATTER OF a proposed arrangement involving Provident Energy Trust, certain wholly-owned subsidiaries of Provident Energy Trust, Midnight Oil Exploration Ltd., the trust unitholders of Provident Energy Trust and the shareholders of Midnight Oil Exploration Ltd. NOTICE OF JOINT PETITION NOTICE IS HEREBY GIVEN that a petition (the "Petition") has been filed with the Court of Queen's Bench of Alberta, Judicial District of Calgary (the "Court") on behalf of Provident Energy Trust ("Provident"), Provident Energy Ltd. ("PEL"), Provident Energy Resources Inc. ("PERI") and Midnight Oil Exploration Ltd. ("Midnight"), with respect to a proposed arrangement (the "Arrangement") under section 193 of the Business Corporations Act, R.S.A. 2000, с. В-9, as amended (the "ABCA"), involving Provident, PEL, PERI, Midnight, the holders (collectively, the "Provident Unitholders") of trust units of Provident, and the holders (collectively, the "Midnight Shareholders") of common shares of Midnight (Provident, PEL, PERI, Midnight, the Provident Unitholders and the Midnight Shareholders are collectively referred to as the "Arrangement Parties"), which Arrangement is described in greater detail in the Joint Information Circular and Proxy Statement of Provident and Midnight dated May 10, 2010, accompanying this Notice of Joint Petition. At the hearing of the Petition, Provident, PEL, PERI and Midnight intend to seek: (a) a declaration that the terms and conditions of the Arrangement, and the procedures relating thereto, are fair to the persons affected; (b) an order approving the Arrangement pursuant to the provisions of Section 193 of the АВСА; (c) an order declaring that the registered Provident Unitholders and the registered Midnight Shareholders shall have the right to dissent in respect of the Arrangement in accordance with the provisions of Section 191 of the ABCA, as modified by the Interim Order of the Court dated May 10, 2010; (d) a declaration that the Arrangement will, upon the filing of the Articles of Arrangement pursuant to the provisions of Section 193 of the АВСА, become effective in accordance with its terms and will be binding on each of the Arrangement Parties on and after the Effective Date, as defined in the Arrangement; and (e) such other and further orders, declarations and directions as the Court may deem just. The Court has been advised that its order approving the Arrangement, if granted, will constitute the basis for an exemption from the registration requirements of the United States Securities Act of 1933, as amended, pursuant to Section 3(a)(10) of such Act, with respect to the issuance of: (i) common shares of Midnight issuable to Provident Unitholders; and (ii) common shares of Pace Oil & Gas Ltd. issuable to Midnight Shareholders (including Midnight Shareholders who received their common shares of Midnight in exchange for trust units of Provident pursuant to the Arrangement), in each case pursuant to the Arrangement. xiii AND NOTICE IS FURTHER GIVEN that the said Petition was directed to be heard before a Justice of the Court of Queen's Bench of Alberta, 601 - 5th Street S.W., Calgary, Alberta, on the 29th day of June, 2010 at 1:15 p.m. (Calgary time), or as soon thereafter as counsel may be heard. Any Provident Unitholder, Midnight Shareholder or any other interested party desiring to support or oppose the Petition may appear at the time of the hearing in person or by counsel for that purpose.Any Provident Unitholder, Midnight Shareholder or any other interested party desiring to appear at the hearing is required to file with the Court of Queen's Bench of Alberta, Judicial District of Calgary, and serve upon Provident and Midnight on or before noon (Calgary time) on June 22, 2010, a notice of intention to appear, including an address for service in the Province of Alberta, indicating whether such Provident Unitholder, Midnight Shareholder or other interested party intends to support or oppose the application or make submissions thereat, together with a summary of the position such Provident Unitholder, Midnight Shareholder or other interested party intends to advocate before the Court and any evidence or materials which are to be presented to the Court.Service on Provident and Midnight is to be effected by delivery to the solicitors for Provident and the solicitors for Midnight at the respective addresses set out below.If any Provident Unitholder, Midnight Shareholder or any other such interested party does not attend, either in person or by counsel, at that time, the Court may approve the Arrangement as presented, or may approve it subject to such terms and conditions as the Court shall deem fit, or refuse to approve the Arrangement, without any, further notice. AND NOTICE IS FURTHER GIVEN that no further notice of the Petition will be given by Provident, PEL, PERI and Midnight and that in the event the hearing of the Petition is adjourned, only those persons who have appeared before the Court for the application at the hearing shall be served with notice of the adjourned date. AND NOTICE IS FURTHER GIVEN that the Court, by the Interim Order, has given directions as to the calling and holding of a meeting of Provident Unitholders and a meeting of Midnight Shareholders for the purpose of such Provident Unitholders and Midnight Shareholders voting upon a resolution to approve the Arrangement, and has directed that registered Provident Unitholders and Midnight Shareholders shall have the right to dissent with respect to the Arrangement in accordance with the provisions of Section 191 of the ABCA, as modified by the Interim Order. AND NOTICE IS FURTHER GIVEN that a copy of the said Petition and other documents in the proceedings will be furnished to any Provident Unitholder, Midnight Shareholder or other interested party requesting the same by the under mentioned solicitors for Provident or Midnight upon written request delivered to such solicitors as follows: Solicitors for Provident: Solicitors for Midnight: Macleod Dixon llp Burnet, Duckworth & Palmer llp 3700, 400 - 3rd Avenue S.W. 1400, 350 - 7th Avenue S.W. Calgary, Alberta Т2Р 4Н2 Calgary, Alberta Т2Р 3N9 Attention: Jack McGillivray Attention: Chris von Vegesack DATED at the City of Calgary, in the Province of Alberta, this10th day of May, 2010. BY ORDER OF THE BOARD OF DIRECTORS OF PROVIDENT ENERGY LTD., ON BEHALF OF PROVIDENT ENERGY TRUST BY ORDER OF THE BOARD OF DIRECTORS OF MIDNIGHT OIL EXPLORATION LTD. (Signed) "Douglas Haughey" (Signed) "Fred Woods" President and Chief Executive Officer President and Chief Executive Officer Provident Energy Ltd. Midnight Oil Exploration Ltd. xiv JOINT INFORMATION CIRCULAR and PROXY STATEMENT with respect to a PLAN OF ARRANGEMENT involving PROVIDENT ENERGY TRUST, PROVIDENT ENERGY LTD., PROVIDENT ENERGY RESOURCES INC., MIDNIGHT OIL EXPLORATION LTD., THE TRUST UNITHOLDERS OF PROVIDENT ENERGY TRUST AND THE SHAREHOLDERS OF MIDNIGHT OIL EXPLORATION LTD. May 10, 2010 1 GENERAL INFORMATION All capitalized terms used in this Information Circular but not otherwise defined herein have the meanings set forth under "Glossary of Terms". Information contained in this Information Circular is given as of May 10, 2010 unless otherwise specifically stated. Introduction This Information Circular is furnished in connection with the solicitation of proxies by and on behalf of: (i) the management of PEL for use at the Provident Meeting and any adjournment thereof; and (ii) the management of Midnight for use at the Midnight Meeting and any adjournment thereof. No Person has been authorized to give any information or make any representation in connection with the Arrangement or any other matters to be considered at the Meetings other than those contained in this Information Circular and, if given or made, any such information or representation must not be relied upon as having been authorized. The information concerning Provident contained in this Information Circular has been provided by Provident.Midnight does not assume any responsibility for the accuracy or completeness of such information or the failure by Provident to disclose events which may have occurred or may affect the completeness or accuracy of such information but which are unknown to Midnight. The information concerning Midnight contained in this Information Circular, including the information in Appendix G and the information attributable to the Midnight McDaniel Report, has been provided by Midnight.Provident does not assume any responsibility for the accuracy or completeness of such information or the failure by Midnight to disclose events which may have occurred or may affect the completeness or accuracy of such information but which are unknown to Provident. All summaries of, and references to, the Arrangement in this Information Circular are qualified in their entirety by reference to the complete text of the Plan of Arrangement, a copy of which is attached as Exhibit A to the Arrangement Agreement, which agreement is attached as Appendix D to this Information Circular. Securityholders are urged to read carefully the full text of the Plan of Arrangement. Forward-looking Information This Information Circular, including documents incorporated by reference herein, contains forward-looking information. All information other than statements of historical fact contained in this Information Circular constitute forward-looking information. Securityholders can identify many of these statements by looking for words such as "may" "believe", "expects" "will", "intends" "should", "plan", "predict", "potential", "projects", "anticipates", "estimates", "continues" or similar words or the negative thereof or other comparable terminology.Forward-looking information includes, without limitation, statements with respect to: the future financial position, business strategy, proposed acquisitions or dispositions, budgets, litigation, projected costs and plans and objectives of or involving Provident or Midnight; capital expenditures; estimated reserves; the amount and timing of the payment of the distributions of Provident; payout ratios; expectation of future production rates; access to credit facilities; capital taxes; income taxes; commodity prices; administration costs; commodity price risk management activity; components of cash flow and earnings; the timing of the Final Order; the Effective Date of the Arrangement; the one-for-ten consolidation of Midnight Shares pursuant to the Arrangement; the anticipated benefits resulting from the Arrangement; and the making of applications and the satisfaction of conditions for listing on stock exchanges and the timing thereof. Actual events or results may differ materially. Forward-looking information is based on the estimates and opinions of Provident's and Midnight's management at the time the information is provided. 2 In addition, forward-looking information may include statements attributable to third party industry sources. There can be no assurance that the plans, intentions or expectations upon which this forward-looking information will occur. Forward-looking information is subject to risks, uncertainties and assumptions, including those discussed below and elsewhere in this Information Circular. Although Provident and Midnight believe that the expectations represented in such forward-looking information is reasonable, there can be no assurance that such expectations will prove to be correct. Some of the risks which could affect future results and could cause results to differ materially from those expressed in the forward-looking information contained herein include, but are not limited to the impact of general economic conditions, industry conditions, governmental regulation, volatility of commodity prices, imprecision of reserve estimates, environmental risks, the inability to meet listing standards, the inability to obtain required consents, permits or approvals, including Court approval of the Arrangement, competition from other industry participants, the lack of availability of qualified personnel or management or oilfield services, failure to realize the anticipated benefits of the Arrangement, stock market volatility and the inability to access sufficient capital from internal and external sources, fluctuation in foreign exchange or interest rates, and the risk that actual results will vary from the results forecasted and such variations may be material.Readers are cautioned that the foregoing list is not exhaustive. Securityholders are further cautioned that the preparation of financial statements, including financial statements with respect to the COGP Business Unit in accordance with Canadian GAAP, requires management to make certain judgments and estimates that affect the reported amounts of assets, liabilities, revenues and expenses. Estimating reserves is also critical to several accounting estimates and requires judgments and decisions based on available geological, geophysical, engineering and economic data. These estimates may change, having either a negative or positive effect on net earnings as further information becomes available, and as the economic environment changes. Information relating to "reserves" or "resources" is deemed to be forward-looking information, as it involves the implied assessment, based on certain estimates and assumptions, that the reserves and resources described exist in the quantities predicted or estimated, and can be profitably produced in the future. The information contained in this Information Circular, including the documents incorporated by reference herein, identifies additional factors that could affect the operating results and performance of Provident and Midnight.Provident Unitholders and Midnight Shareholders are urged to carefully consider those factors. The forward-looking information contained in this Information Circular and in the documents incorporated by reference herein is expressly qualified in its entirety by this cautionary statement. The forward-looking information included in this Information Circular and the documents incorporated by reference herein are made as of the date of such documents and Provident and Midnight undertake no obligation to publicly update such forward-looking information to reflect new information, subsequent events or otherwise unless so required by applicable securities laws. Advice to Beneficial Holders of Provident Units and Midnight Shares The information set forth in this section is of significant importance to many Securityholders, as a substantial number of Securityholders do not hold Provident Units or Midnight Shares in their own name. Securityholders who do not hold their Provident Units or Midnight Shares in their own name ("Beneficial Securityholders") should note that only proxies deposited by Securityholders whose names appear on the records of the registrar and transfer agent for Provident or Midnight, as the case may be, as Registered Holders can be recognized and acted upon at the applicable Meeting. If Provident Units or Midnight Shares are listed in an account statement provided to a Securityholder by a broker, then in almost all cases those Provident Units or Midnight Shares will not be registered in the Securityholder's name on the records of Provident or Midnight. Such Provident Units or Midnight Shares will more likely be registered under the name of the Securityholder's broker or an agent of that broker. In Canada, the vast majority of such Provident Units or Midnight Shares are registered under the name of CDS & Co. (the registration name for The Canadian Depositary for Securities Limited, which acts as nominees for many Canadian brokerage firms). Provident Units or Midnight Shares held by brokers or their nominees can only be voted (for or against resolutions) upon the instructions of the Beneficial Securityholder. Without specific instructions, the broker/nominees are prohibited from voting securities for their clients. Provident and Midnight do not know for whose benefit the Provident Units or Midnight Shares registered in the name of CDS & Co. are held. The majority of Provident Units or Midnight Shares held in the United States are registered in the name of Cede & Co., the nominee for the Depository Trust Company, which is the United States equivalent of The Canadian Depositary for Securities Limited. 3 Applicable regulatory policy requires intermediaries/brokers to seek voting instructions from Beneficial Securityholders in advance of Securityholders meetings. Every intermediary/broker has its own mailing procedures and provides its own return instructions, which should be carefully followed by Beneficial Securityholders in order to ensure that their Provident Units or Midnight Shares are voted at the applicable Meeting. Often, the form of proxy supplied to a Beneficial Securityholder by its broker is identical to the form of Proxy provided to Registered Holders; however, its purpose is limited to instructing the Registered Holder how to vote on behalf of the Beneficial Securityholder. The majority of brokers now delegate responsibility for obtaining instructions from clients to Broadridge Financial Services, Inc, ("Broadridge")Broadridge typically mails a scannable Voting Instruction Form in lieu of the form of proxy. The Beneficial Holder is requested to complete and return the Voting Instruction Form to them by mail or facsimile. Alternatively the Beneficial Holder can call a toll-free telephone number or access the internet to vote the Provident Units or Midnight Shares held by the Beneficial Holder. Broadridge then tabulates the results of all instructions received and provides appropriate instructions respecting the voting of Provident Units or Midnight Shares to be represented at the applicable Meeting. А Beneficial Securityholder receiving a Voting Instruction Form cannot use that Voting Instruction Form to vote securities directly at the Provident Meeting or the Midnight Meeting as the Voting Instruction Form must be returned as directed by Broadridge well in advance of the applicable Meeting in order to have the securities voted. Although you may not be recognized directly at the Provident Meeting or the Midnight Meeting for the purposes of voting Provident Units or Midnight Shares registered in the name of your broker or other intermediary, you may attend the Provident Meeting or the Midnight Meeting, as the case may be, as a proxyholder for the Registered Holder and vote your Provident Units or Midnight Shares in that capacity. If you wish to attend the applicable Meeting and vote your own Provident Units or Midnight Shares, you must do so as proxyholder for the Registered Holder. To do this, you should enter your own name in the blank space on the applicable form of proxy provided to you and return the document to your broker or other intermediary (or the agent of such broker or other intermediary) in accordance with the instructions provided by such broker, intermediary or agent well in advance of the Provident Meeting or the Midnight Meeting. See "General Proxy Matters" in this Information Circular. Non-Canadian GAAP Measures This Information Circular and the documents incorporated by reference herein contain references to terms commonly used in the oil and gas industry and the trust sector. "Cash flow" or "cash flow from operations", "funds flow from operations", "distributable cash and income available for distribution", "cash-on-cash yield", "funds from operations", "funds from operations per share" and "netbacks" are not defined by Canadian GAAP and are referred to as non-Canadian GAAP measures. Cash flow, cash flow from operations, funds flow from operations or funds from operations are useful measures as they demonstrate the amount available to make distributions, repay debt and to fund future growth through capital investment. Management of PEL and Midnight also use cash flow or funds flow from operations to analyze operating performance and leverage of Provident and Midnight, respectively. Cash flow, cash flow from operations or funds flow from operations per Provident Unit or Midnight Share is calculated using the basic and diluted weighted average number of securities for the period. Distributable cash and income available for distribution are useful supplemental measures as they provide investors with information on cash available for distribution. Cash-on-cash yield is a useful and widely used supplemental measure that provides investors with information on cash actually distributed relative to trading price. 4 Investors are cautioned that cash flow or cash flow from operations, funds from operations, distributable cash and income available for distribution, cash-on-cash yield and funds flow from operations should not be construed as an alternate to net income (loss) as determined by Canadian GAAP and may not be comparable to similar measures disclosed by other issuers. The reconciliation of funds flow from operations to cash provided by operating activities can be found, in the case of Provident, in Provident's management's discussion and analysis in respect of the year ended December 31, 2009; and in the case of Midnight, the reconciliation of funds from operations to cash flow can be found in Midnight's management's discussion and analysis in respect of the year ended December 31, 2009, both of which documents are incorporated by reference in this Information Circular. Management's discussion and analysis of each of Provident and Midnight incorporated herein, also contains other terms such as "total debt", "net debt" and "netbacks", which are not recognized measures under Canadian GAAP. Management of Provident and Midnight believe these measures are useful supplemental measures of firstly, the total amount of current and long-term debt of Provident and Midnight, respectively, and secondly, the amount of revenues received after royalties, operating and transportation costs of Provident and Midnight, respectively. Readers are cautioned, however, that these measures should not be construed as an alternative to other terms such as current and long-term debt or net income (loss) determined in accordance with Canadian GAAP as measures of performance. Provident's and Midnight's method of calculating these non-GAAP measures may differ from other entities, and, accordingly, may not be comparable to measures used by other entities. Securityholders are also cautioned that any information concerning cash-on-cash yield represents a blend of return of the investor's initial investment and a return on the investor's initial investment and is not comparable to traditional yield on debt instruments where investors are entitled to full return of the principal amount of debt on maturity in addition to a return on investment through interest payments. Management of Provident also uses adjusted EBITDA (as defined below) to analyze the operating performance of the Midstream Business Unit.Adjusted EBITDA as presented does not have any standardized meaning prescribed by Canadian GAAP and therefore it may not be comparable with the calculation of similar measures for other entities. Adjusted EBITDA as presented is not intended to represent operating cash flow or operating profits for the period nor should it be viewed as an alternative to cash flow from operating activities, net earnings or other measures of financial performance calculated in accordance with Canadian GAAP.All references to adjusted EBITDA throughout this Information Circular and the documents incorporated by reference herein are based on earnings before interest, taxes, depletion, depreciation, accretion, and other non-cash items ("adjusted EBITDA"). Provident uses such terms as an indicator of financial performance because such terms are commonly utilized by investors to evaluate royalty trusts and income funds in the energy sector.Provident believes that such terms are useful supplemental measures as they provide investors with information of what cash is available for distribution from Provident to Provident Unitholders in such periods. 5 Information For United States Securityholders The offer and sale of: (i) the Midnight Shares issuable to Provident Unitholders in exchange for their Provident Units; and (ii) the Pace Shares issuable to Midnight Shareholders (including Midnight Shareholders who received their Midnight Shares in exchange for Provident Units pursuant to the Arrangement) in exchange for their Midnight Shares, in each case pursuant to the Arrangement, have not been and will not be registered under the U.S. Securities Act. Such securities will be issued in reliance on the exemption from the registration requirements of the U.S. Securities Act provided by Section 3(a)(10) thereof. The solicitation of proxies for the Provident Meeting and the Midnight Meeting are not subject to the requirements of Section 14(a) of the U.S. Exchange Act. Accordingly, the solicitations and transactions contemplated in this Information Circular are made in the United States for securities of a Canadian issuer in accordance with Canadian corporate and securities laws, and this Information Circular has been prepared solely in accordance with disclosure requirements applicable in Canada. Securityholders in the United States should be aware that such requirements are different from those of the United States applicable to registration statements under the U.S. Securities Act and proxy statements under the U.S. Exchange Act. Specifically, information concerning the operations of Provident and Midnight contained herein has been prepared in accordance with Canadian disclosure standards, which are not comparable in all respects to United States disclosure standards. The unaudited and audited historical financial and operating statements of Provident, Midnight and the COGP Business Unit included in or incorporated by reference in this Information Circular have been presented in Canadian dollars, were prepared in accordance with Canadian GAAP and are subject to Canadian auditing and auditor independence standards, which differ from United States GAAP and auditing and auditor independence standards in certain material respects, and thus may not be comparable to financial statements of United States companies. Data on oil and gas reserves contained or incorporated by reference in this Information Circular has been prepared in accordance with Canadian disclosure standards, which are not comparable in all respects to United States disclosure standards. See "General Information — Presentation of Oil and Gas Reserves and Production Information" in this Information Circular. The enforcement by investors of civil liabilities under the United States securities laws may be affected adversely by the fact that Provident, PEL, PERI and Midnight are formed under the laws of the Province of Alberta, that most or all of their officers and directors and trustees, as applicable, are residents of countries other than the United States, that the experts named in this Information Circular are residents of countries other than the United States, and that all or substantial portions of the assets of Provident, PEL, PERI, Midnight and such other Persons are, or will be, located outside the United States. The Pace Shares to be held by Securityholders upon completion of the Arrangement will generally be freely tradeable under the U.S. Securities Act, except by Persons who are "affiliates" of Pace Oil & Gas after the Arrangement or were "affiliates" of Midnight or PERI within 90 days prior to completion of the Arrangement See "The Arrangement — United States Securities Law Matters" in this Information Circular. See "Certain U.S. Federal Income Tax Considerations for Provident Unitholders" and "Certain U.S. Federal Income Tax Considerations for Midnight Shareholders" for certain information concerning the tax consequences of the Arrangement for Provident Unitholders and Midnight Shareholders who are subject to United States federal taxation. THE MIDNIGHT SHARES AND THE PACE SHARES ISSUABLE PURSUANT TO THE ARRANGEMENT HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC OR THE SECURITIES REGULATORY AUTHORITY OF ANY STATE OF THE UNITED STATES, NOR HAS THE SEC OR ANY SUCH STATE SECURITIES REGULATORY AUTHORITY PASSED ON THE ADEQUACY OR ACCURACY OF THIS INFORMATION CIRCULAR. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. 6 Presentation of Oil and Gas Reserves and Production Information All oil and natural gas reserve information contained or incorporated by reference in this Information Circular has been prepared and presented in accordance with NI 51-101.The actual oil and natural gas reserves and future production will be greater than or less than the estimates provided in this Information Circular.The estimated future net revenue from the production of the disclosed oil and natural gas reserves does not represent the fair market value of these reserves. Provident and Midnight have adopted the standard of 6 mcf:1 boe when converting natural gas to barrels of oil equivalent.Boe may be misleading, particularly if used in isolation.A boe conversion ratio of 6 mcf:1 boe is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. The preparation of oil and natural gas reserve information in accordance with NI 51-101 differs from the reserve disclosure requirements and practices in the United States.The primary differences between the current U.S. requirements and the NI 51-101 requirements are that: (i) U.S. standards require disclosure of proved reserves and permits disclosure of probable and possible reserves, whereas NI 51-101 requires disclosure of proved and probable reserves and permits disclosure of possible reserves; and (ii) U.S. standards require that the reserves and related future net revenue be estimated using a historic constant price based on the average price for the 12-month period prior to the report, whereas NI 51-101 requires disclosure of reserves and related future net revenue using forecast prices.The definitions of proved and probable reserves under U.S. standards are also different than the definitions used in the COGE Handbook. Certain terms used in this Information Circular are defined in the "Glossary of Terms".Certain other terms used herein but not defined in the "Glossary of Terms" are defined in NI 51-101 and, unless the context requires, shall have the same meanings herein as in NI 51-101. Currency Exchange Rates All dollar amounts set forth in this Information Circular are in Canadian dollars, except where otherwise indicated. The following table sets forth: (i) the rates of exchange for U.S dollars, expressed in Canadian dollars, in effect at the end of each of the periods indicated; (ii) the average of exchange rates in effect on the first day of each month during such periods; and (iii) the high and low exchange rates during each such periods, in each case based on the Bank of Canada noon rate of exchange. Year Ended December31 Rate at end of Period $ $ $ Average rate during Period $ $ $ High $ $ $ Low $ $ $ On May 10, 2010, the Bank of Canada noon rate of exchange for U.S. dollars, expressed in Canadian dollars, was U.S.$1.00 $1.0246. 7 GLOSSARY OF TERMS The following is a glossary of certain terms used in this Information Circular, including in "Summary Information". "ABCA" means the Business Corporations Act, R.S.A. 2000, с. В-9, as amended, including the regulations promulgated thereunder; "Acquisition Proposal" means, with respect to Provident, any inquiry or the making of any proposal to Provident or the Provident Unitholders from any Person which constitutes, or may reasonably be expected to lead to (in either case whether in one transaction or a series of transactions): (i) an acquisition from Provident or the Provident Unitholders of 20% or more of the voting securities of Provident, or its Subsidiaries; (ii) any acquisition of COGP Business Unit assets of Provident or its Subsidiaries (other than the sale of immaterial assets in the ordinary course of business); (iii) an amalgamation, arrangement, merger, consolidation, joint venture, partnership or other business combination involving Provident or its Subsidiaries; (iv) any take-over bid, issuer bid, exchange offer, recapitalization, liquidation, dissolution, or similar transaction involving Provident or its Subsidiaries; or (v) any other transaction, the consummation of which would or could reasonably be expected to impede, interfere with, prevent or delay the transactions contemplated by the Arrangement Agreement or the Arrangement or which would or could reasonably be expected to materially reduce the benefits to Midnight under the Arrangement Agreement or the Arrangement; provided however that, any of the foregoing circumstances, actions or matters set forth in (i) to (v) inclusive of this definition which may occur, arise or be taken which relate to or are in respect of the Midstream Business Unit or its assets shall not in any event constitute an Acquisition Proposal; "AJM" means AJM Petroleum Consultants; "Applicable Laws", in the context that refers to one or more Persons, means the Laws that apply to such Person or Persons or its or their business, undertaking, property or securities and emanate from a Person having jurisdiction over the Person or Persons or its or their business, undertaking, property or securities; "ARC"means Advance Ruling Certificate pursuant to section 102 of the Competition Act; "Arrangement" means the arrangement pursuant to Section 193 of the ABCA set forth in the Plan of Arrangement; "Arrangement Agreement" means the arrangement agreement dated April 19, 2010 among Provident, PEL and Midnight, as amended and restated on May 10, 2010, with respect to the Arrangement and all amendments thereto; "Arrangement Resolution" means the Provident Arrangement Resolution or the Midnight Arrangement Resolution, as applicable; "Articles of Arrangement" means the articles of arrangement in respect of the Arrangement required under Subsection 193(10) of the ABCA to be sent to the Registrar after the Final Order has been granted, giving effect to the Arrangement; "Board" or "Board of Directors" means the board of directors of PEL or Midnight, as applicable; "Business Day" means a day other than a Saturday, Sunday or a day when banks in the City of Calgary, Alberta are not generally open for business; 8 "Canadian GAAP" means Canadian generally accepted accounting principles as in effect from time to time; "Canadian Securities Laws" means, collectively, and as the context may require, the securities legislation of each of the provinces and territories of Canada, and the rules, regulations and policies published and/or promulgated thereunder, as such may be amended from time to time prior to the Effective Date; "Cash Amount" means $120,000,000; "Certificate" means the certificate or certificates or confirmation of filing which may be issued by the Registrar pursuant to Subsection 193(11) of the ABCA giving effect to the Arrangement; "Closing" means the closing on the Effective Date of the transactions contemplated by the Arrangement Agreement; "COGE Handbook" means the Canadian Oil and Gas Evaluation Handbook; "COGP Assets" means all of the issued and outstanding shares of PERI#2 and the COGP Debt Receivable; "COGP Business Unit" means the Canadian oil and gas production business unit of Provident including the Petroleum and Natural Gas Rights described in the compact disc attached to the Provident Disclosure Letter and including all Tangibles and Miscellaneous Interests relating thereto; "COGP Debt Receivable" means all amounts owing from PERI to Provident as at the Effective Time; "COGP Percentage" means the percentage determined by dividing the Total Midnight Consideration Amount by the Trading Value of Provident; "COGP Subsidiaries" means PERI, PALP, 1398850 Alberta Ltd. and the Meota 2000 Partnership; "Commissioner" means the Commissioner of the Competition Bureau appointed under the Competition Act; "Competition Act" means the Competition Act, R.S.C. 1985, с. С-34, as amended; "Confidentiality Agreement" means the confidentiality agreements dated March 4, 2010 and March 15, 2010 between Provident and Midnight; "Court" means the Court of Queen's Bench of Alberta; "CRA" means the Canada Revenue Agency; "Depositary" means Valiant Trust Company; "Dissenting Midnight Shareholders" means registered Midnight Shareholders who validly exercise Dissent Rights; "Dissenting Provident Unitholders" means registered Provident Unitholders who validly exercise Dissent Rights; 9 "Dissenting Securityholders" means Dissenting Provident Unitholders and Dissenting Midnight Shareholders, collectively; "Dissent Rights" means the right of a Registered Holder to dissent with respect to the applicable Arrangement Resolution and to be paid the fair value of the securities in respect of which the holder dissents, all in accordance with Section 191 of the ABCA, as modified by the Interim Order; "Effective Date" means the date the Arrangement becomes effective under the ABCA; "Effective Time" means the time prescribed by the ABCA for the Arrangement to be effective, which will be after the close of business on the Effective Date; "Fairness Opinions" means, collectively, the Provident Fairness Opinions and the Midnight Fairness Opinion, copies of which are attached as Appendices Е and F, respectively, to this Information Circular; "Final Order" means the order of the Court approving the Arrangement pursuant to Subsection 193(9) of the ABCA, as such order may be affirmed, amended or modified by any court of competent jurisdiction; "GLJ" means GLJ Petroleum Consultants Ltd.; "GLJ Report" means the report prepared by GLJ dated February 26, 2010 and effective as at December 31, 2009, evaluating the crude oil, natural gas liquids and natural gas reserves and future net production revenues attributable to the properties of Midnight as of December 31, 2009; "Governmental Entity" means any: (a) multinational, federal, provincial, state, regional, municipal, local or other government or any governmental or public department, court, tribunal, arbitral body, commission, board, bureau or agency; (b) any subdivision, agent, commission, board or authority of any of the foregoing; or (с) any quasi- governmental or private body exercising any regulatory, expropriation or taxing authority under or for the account of any of the foregoing; "Information Circular" means this Joint Information Circular and Proxy Statement dated May 10, 2010, together with all appendices hereto, distributed by Provident and Midnight in connection with the Meetings; "Interim Order" means the interim order of the Court concerning the Arrangement under Subsection 193(4) of the ABCA containing declarations and directions with respect to the Arrangement and the holding of the Provident Meeting and the Midnight Meeting, as such order may be affirmed, amended or modified by any court of competent jurisdiction; "Laws" means all laws, statutes, regulations, by-laws, statutory rules, orders, ordinances, protocols, codes, guidelines, notices, directions (including all Canadian Securities Laws and U.S. Securities Laws), and terms and conditions of any grant of approval, permission, authority or license of any court, Governmental Entity, statutory body or self-regulatory authority (including the TSX and the NYSE, as applicable); "Letter of Transmittal" means, in respect of the Midnight Shares, a letter of transmittal to be sent by the Depositary to each registered holder of Midnight Shares following the Effective Date; "Material Adverse Change" or "Material Adverse Effect" means, with respect to any Person, any matter or action that has an effect or change that is, or would reasonably be expected to be, material and adverse to the business, operations, assets, capitalization, financial condition or prospects of such Person and its Subsidiaries, taken as a whole, other than any matter, action, effect or change relating to or resulting from: (i) general economic, financial, currency exchange, securities or commodity prices in Canada or elsewhere; (ii) conditions affecting the oil and gas exploration, exploitation, development and production industry as a whole, and not specifically relating to any Person and/or its Subsidiaries including changes in tax laws; (iii) any decline in crude oil or natural gas prices on a current or forward basis; (iv) any matter which has been publicly disclosed or has been communicated in writing to the other Party as of the date hereof; (v) any changes arising from matters permitted or contemplated by this Agreement or consented to or approved in writing by the other Party; or (vi) in the case of Provident, any change that relates primarily to the Midstream Business Unit; 10 "McDaniel" means McDaniel & Associates Consultants Ltd.; "McDaniel Report" means the report prepared by McDaniel, on behalf of Provident, dated March 1, 2010 and effective as at December 31, 2009, evaluating the crude oil, natural gas liquids and natural gas reserves and future net production revenues attributable to the properties of the COGP Business Unit as of December 31, 2009; "Meeting" means either the Provident Meeting or the Midnight Meeting, as the context requires, and "Meetings" means the Provident Meeting and the Midnight Meeting; "MI 61-101" means Multilateral Instrument 61-101, Protection of Minority Security Holders in Special Transactions; "Midnight" means Midnight Oil Exploration Ltd., a corporation incorporation under the ABCA; "Midnight AIF" means the 2009 Annual Information Form of Midnight dated March 11, 2010 incorporated by reference into this Information Circular; "Midnight Arrangement Resolution" means the special resolution in respect of the Arrangement in substantially the form attached as Appendix B to this Information Circular to be voted upon by Midnight Shareholders at the Midnight Meeting; "Midnight Board" means the board of directors of Midnight as it may be comprised from time to time; "Midnight Closing Share Trading Price" means the weighted average trading price of the Midnight Shares on the TSX for the 10 day trading period ending on the third Business Day prior to the Effective Date; "Midnight Dissent Cash Amount" means the amount determined by multiplying the COGP Percentage by the Provident Closing Unit Trading Price, and then multiplying that number by the number of Provident Units held by Provident Dissenting Unitholders; "Midnight Fairness Opinion" means the opinion of National Bank dated May 10, 2010, a copy of which is attached as Appendix F to this Information Circular; "Midnight Financial Advisors" means, collectively, National Bank and Cormark Securities Inc.; "Midnight McDaniel Report" means the report prepared by McDaniel, on behalf of Midnight, dated April 20, 2010 and effective as at December 31, 2009, evaluating the crude oil, natural gas liquids and natural gas reserves and future net production revenues attributable to the properties of the COGP Business Unit as of December 31, 2009; 11 "Midnight Meeting" means the special meeting of Midnight Shareholders to be held to consider the Midnight Arrangement Resolution and related matters, and any adjournment thereof; "Midnight Parties" means, collectively and taken as a whole, Midnight and any Subsidiary of Midnight, and "Midnight Party" means any one of them; "Midnight Record Date" means the close of business on May 10, 2010; "Midnight Shareholders" means the holders from time to time of Midnight Shares; "Midnight Shares" means the common shares in the capital of Midnight, and where the context requires, means the commons shares in the capital of Pace Oil & Gas following the amalgamation of Midnight and PERI#2 upon completion of the Arrangement; "Midnight Support Agreements" means the support agreements entered into by the directors and management of Midnight which agreements provide that, among other things, such Midnight Shareholders will vote in favour of the Arrangement; "Midnight Termination Fee" means the applicable termination fee payable upon the occurrence of specified events, as described under "The Arrangement — Arrangement Agreement"; "Midstream Business Unit" means the natural gas liquids midstream processing and marketing business unit of Provident; "Miscellaneous Interests" means, in respect of a particular Person, its and its Affiliates' entire right, title, estate and interest in and to all property, assets, interests and rights associated with, or used in connection with, the Petroleum and Natural Gas Rights or the Tangibles (other than the Petroleum and Natural Gas Rights and the Tangibles), including the following to the extent they relate to the Petroleum and Natural Gas Rights or the Tangibles: (a) contracts and agreements; (b) records, files, reports, data and information, including seismic and other geological and geophysical data, well files, lease files, agreement files and production records; (c) surface rights and interests; and (d) wells, including the wellbores thereof and the casing therein; "Morgan Stanley" means Morgan Stanley & Co. Incorporated, strategic advisor to Provident; "National Bank" means National Bank Financial Inc., financial advisor to Midnight; "NI 51-101" means National Instrument 51-101 - Standards of Disclosure for Oil and Gas Activities; "Notice of Joint Petition" means the Notice of Joint Petition to the Court for the Final Order which accompanies this Information Circular; "Notice of Meetings" means, collectively, the Notice of Special Meeting of Provident Unitholders and the Notice of Special Meeting of Midnight Shareholders which accompanies this Information Circular and "Notice of Meeting" means any one of them, as applicable; 12 "Numco" means 1527319 Alberta Ltd., a corporation incorporated under the ABCA, the sole shareholder of which is PERI; "NYSE" means the New York Stock Exchange; "Outstanding Number of Provident Units" means the number of Provident Units outstanding at the close of business on the Business Day immediately prior to the Effective Date less the number of Provident Units held by Provident Dissenting Unitholders; "Pace Oil & Gas" means Pace Oil & Gas Ltd., the corporation resulting from the amalgamation of Midnight and PERI#2 pursuant to the Arrangement; "Pace Shares" means the common shares in the capital of Pace Oil & Gas; "PALP" means Provident Acquisition LP, a limited partnership formed under the laws of Alberta; "Parties" means, collectively, the parties to the Arrangement Agreement, and "Party" means any one of them, or where implied by the context, means the Provident Parties or the Midnight Parties, as the case may be; "PEL" means Provident Energy Ltd., a corporation incorporated under the ABCA; "PERI" means Provident Energy Resources Inc., a corporation incorporated under the ABCA; "PERI#2" means Provident Energy Resources Inc., the corporation resulting from the amalgamation of PERI and Numco pursuant to this Arrangement; "PERI#2 Common Shares" means the common shares of PERI#2; "PERI#2 Preferred Shares" means the preferred shares of PERI#2; "Person" includes any individual, firm, partnership, joint venture, venture capital fund, association, trust, trustee, executor, administrator, legal personal representative, estate, group, body corporate, corporation, unincorporated association or organization, Governmental Entity, syndicate or other entity, whether or not having legal status; "Petroleum and Natural Gas Rights" means, in respect of a particular Person, its and its Affiliates' entire right, title, estate and interest in: (a) rights (including fee simple interests, leasehold interests and working interests) to drill for and produce, save and market Petroleum Substances from all lands located in Canada; (b) lessor royalties, overriding royalties, net profits interests and similar interests entitling the holder thereof to a share of the Petroleum Substances produced from lands located in Canada or to a payment calculated by reference to the quantity of such production, the proceeds from the sale thereof or the profits therefrom; and (c) rights to acquire any of the foregoing; "Petroleum Substances" means all mines and minerals, including petroleum, natural gas and all related hydrocarbons (including liquid hydrocarbons) and all other substances, whether liquids, gases or solids and whether hydrocarbons or not (including sulphur) produced in association with petroleum, natural gas or related hydrocarbons; 13 "Plan" or "Plan of Arrangement" means the plan of arrangement attached as Exhibit A to Appendix D to this Information Circular, as amended or supplemented from time to time in accordance with the terms thereof; "Pre-Closing Reorganization Transactions" means the transactions described as such in the Provident Disclosure Letter pursuant to which certain intercompany debts and royalties are to be dealt with prior to Closing; "Provident" means Provident Energy Trust, an open-ended unincorporated investment trust established under the laws of the Province of Alberta pursuant to the Provident Trust Indenture; "Provident Advisors" means, collectively, TD Securities and Morgan Stanley; "Provident AIF" means the 2009 Annual Information Form of Provident dated March 18, 2010 incorporated by reference into this Information Circular; "Provident Arrangement Resolution" means the special resolution in respect of the Arrangement in substantially the form attached as Appendix A to this Information Circular to be voted upon by Provident Unitholders at the Provident Meeting; "Provident Board" means the board of directors of PEL as it may be comprised from time to time; "Provident Closing Unit Trading Price" means the weighted average trading price of Provident Units on the TSX for the10 day trading period ending on the third Business Day prior to the Effective Date; "Provident Debenture Indenture" means the trust indenture dated as of March 1, 2005 as supplemented on November 15, 2005 between Provident, PEL and Computershare Trust Company of Canada, as debenture trustee, governing the terms of the Provident Debentures; "Provident Debentures" means collectively, the Provident Initial 6.5% Debentures and the Provident Supplemental 6.5% Debentures; "Provident Disclosure Letter" means the disclosure letter dated April 19, 2010 from Provident and PEL to Midnight; "Provident Fairness Opinions" means collectively, the opinions of the Provident Advisors dated April 19, 2010, copies of which are attached as Appendix Е to this Information Circular; "Provident Initial 6.5% Debentures" means the 6.5% convertible unsecured subordinate debentures issued March 1, 2005 pursuant to the Provident Debenture Indenture; "Provident Internal Debt" means all amounts owing from PERI to Provident immediately preceding the Effective Time; "Provident Internal Debt Note" means the non-interest bearing, unsecured demand note issued by PERI to Provident evidencing the Provident Internal Debt; "Provident Meeting" means the special meeting of Provident Unitholders to be held to consider the Provident Arrangement Resolution and related matters, and any adjournment thereof; 14 "Provident Parties" means, collectively and taken as a whole, Provident, PERI and PEL, and "Provident Party" means any one of them; "Provident Record Date" means the close of business on May 10, 2010; "Provident Statement of Reserves" means Provident's Statement of Reserves Data and Other Oil and Gas Information on Form 51-101F1 dated March 11, 2010; "Provident Supplemental 6.5% Debentures" means the 6.5% convertible unsecured subordinate debentures issued November 15, 2005 pursuant to the Provident Debenture Indenture; "Provident Support Agreements" means the support agreements entered into by the directors of PEL which agreements provide that, among other things, such Provident Unitholders will vote in favour of the Provident Arrangement Resolution at the Provident Meeting; "Provident Termination Fee" means the applicable termination fee payable upon the occurrence of specified events, as described under "The Arrangement — Arrangement Agreement"; "Provident Trustee" means Computershare Trust Company of Canada, in its capacity as the trustee under the Provident Trust Indenture; "Provident Trust Indenture" means the trust indenture dated as of January 25, 2001 between a predecessor of the Provident Trustee and a predecessor of PEL, as such may be amended, supplemented or restated from time to time; "Provident Unitholders" means the holders from time to time of Provident Units; "Provident Units" means the trust units in the capital of Provident; "Registered Holder" means the Person whose name appears on the register of Provident or Midnight, as applicable, as the holder of Provident Units or Midnight Shares; "Registrar" means the Registrar of Corporations for the Province of Alberta duly appointed under the ABCA; "Regulation S" means Regulation S under the U.S. Securities Act; "Restructured Internal Debt Note" means the non-interest bearing, unsecured demand note issued by Numco to Provident having a principal amount equal to the Total Midnight Consideration Amount; "SEC" means the United States Securities and Exchange Commission; "Securities" means the Provident Units and/or Midnight Shares, as the case may be; "Securityholders" means the holders from time to time of Provident Units and/or Midnight Shares, as the case may be; "SEDAR" means the System for Electronic Document Analysis and Retrieval; "Share Consideration Amount" means the amount determined by multiplying the Midnight Closing Share Trading Price by the number of Midnight Shares issued to Provident Unitholders pursuant to the Arrangement Agreement, and then multiplying the total of such amount by ten; 15 "Share Consideration Percentage" means the percentage determined by dividing the Share Consideration Amount by the Trading Value of Provident; "Subsidiary" has the meaning ascribed thereto in the Securities Act (Alberta) (and, for greater certainty, includes all partnerships (general or limited) and trusts directly or indirectly owned by Midnight or Provident, as the case may be); "Superior Proposal" has the meaning set forth under the heading "The Arrangement — Arrangement Agreement" in this Information Circular; "Tax" or "Taxes" shall mean all taxes, however denominated, including any interest, penalties or other additions that may become payable in respect thereof, imposed by any federal, territorial, state, local or foreign government or any agency or political subdivision of any such government; which taxes shall include; without limiting the generality of the foregoing, all income or profits taxes (including, but not limited to, federal income taxes and provincial income taxes), payroll and employee withholding taxes, unemployment insurance, social insurance taxes, sales and use taxes, ad valorem taxes, excise taxes, franchise taxes, gross receipts taxes, business license taxes, occupation taxes, real and personal property taxes, stamp taxes, environmental taxes, transfer taxes, capital taxes, workers compensation and other governmental charges, and other obligations of the same or of a similar nature to any of the foregoing, which Provident or Midnight (or any of their respective Subsidiaries), as the case may be, is required to pay, withhold, remit or collect; "Tax Act" means the Income Tax Act (Canada), R.S.C. 1985, с. 1 (5th Supp.), as amended, including the regulations promulgated thereunder, as amended from time to time; "TD Securities" means TD Securities Inc., financial advisor to Provident; "Total Midnight Consideration Amount" means the Share Consideration Amount plus the Cash Amount plus the Midnight Dissent Cash Amount, less the amount of $2.00, representing the aggregate amount allocated to the PERI#2 Common Shares and the PERI#2 Preferred Shares; "Trading Value of Provident" means the amount determined by multiplying the Provident Closing Unit Trading Price at the close of business on the Business Day immediately prior to the Effective Date, by the number of Provident Units outstanding at close of business on the Business Day immediately prior to the Effective Date; "TSX" means the Toronto Stock Exchange; "U.S. Exchange Act" means the United States Securities Exchange Act of 1934, as amended; "U.S. Securities Act" means the United States Securities Act of 1933, as amended; "U.S. Securities Laws" means the federal and state securities legislation of the United States and all rules, regulations and orders promulgated thereunder, as amended from time to time; and "United States" or "U.S." means the United States, as defined in Rule 902(1) under Regulation S. 16 ABBREVIATIONS, TERMS AND CONVERSIONS In this Information Circular, the abbreviations and terms set forth below have the meanings indicated. Oil and Natural Gas Liquids Natural Gas bbls barrels mcf thousand cubic feet bpd barrels of oil per day mcfd thousand cubic feet per day mmbbls million barrels mmcfd million cubic feet per day mmboe million barrels of oil equivalent bcfd billion cubic feet per day NGLs natural gas liquids mmbtu million British Thermal Units mbbls thousand barrels bblsd barrels per day mstb thousand stock tank barrels of oil mmcf million cubic feet mboe thousand barrels of oil equivalent m3 cubic metres boed barrels of oil equivalent per day gj gigajoule Other boe means barrel of oil equivalent, using the conversion factor of 6 mcf of natural gas being equivalent to one bbl of oil, unless otherwise specified.The conversion factor used to convert natural gas to oil equivalent is not necessarily based upon either energy or price equivalents at this time WTI means West Texas Intermediate °API means the measure of the density or gravity of liquid petroleum products derived from a specific gravity psi means pounds per square inch The following table sets forth certain conversions between Standard Imperial Units and the International System of Units (or metric units). To Convert From To Multiply By mcf cubic metres cubic metres cubic feet bbls cubic metres cubic metres bbls feet metres metres feet miles kilometres kilometres miles acres hectares hectares acres gigajoules mmbtu bbls U.S. gallons 42 mmbtu gigajoules 17 SUMMARY The following is a summary of certain information contained elsewhere in this Information Circular, including the Appendices hereto, and is qualified in its entirety by reference to the more detailed information contained or referred to elsewhere in this Information Circular or in the Appendices hereto. Capitalized terms not otherwise defined herein are defined in the "Glossary of Terms". The Provident Meeting The Provident Meeting will be held in the Livingston Club Conference Centre, 222 - 3rd Avenue S.W., Calgary, Alberta at 9:00 a.m. (Calgary time) on June 28, 2010 for the purposes set forth in the accompanying Notice of Meeting. The business of the Provident Meeting will be: (i) to consider and vote upon the Provident Arrangement Resolution; and (ii) to transact such further and other business as may properly be brought before the Provident Meeting or any adjournment thereof. See "The Arrangement". The Midnight Meeting The Midnight Meeting will be held at the Sun Life Plaza Conference Centre, Sun Life Plaza, Second Floor, 140 - 4th Avenue S.W., Calgary, Alberta at 10:30 a.m. (Calgary time) on June 28, 2010 for the purposes set forth in the accompanying Notice of Meeting. The business of the Midnight Meeting will be: (i) to consider and vote upon the Midnight Arrangement Resolution; and (ii) to transact such further and other business as may properly be brought before the Midnight Meeting or any adjournment thereof. See "The Arrangement". Background to the Arrangement The Arrangement Agreement was the result of a broad and extensive strategic review process conducted by the Provident Board and the Midnight Board, with assistance from the financial advisors and legal counsel to each of Provident and Midnight.This process ultimately led to the arm's length negotiation of the Arrangement Agreement and the resulting terms of the Arrangement between Provident and Midnight.The background to the Arrangement, including a discussion of the Provident strategic review process, as well as the reasons of the Provident Board and the Midnight Board for their recommendations regarding the Arrangement are set forth in this Information Circular. See "Background to and Reasons for the Arrangement". Anticipated Benefits of the Arrangement Provident believes that there are a number of benefits to Provident Unitholders which are anticipated to result from the Arrangement and the transactions contemplated thereby, including: · The Arrangement will allow Provident to focus its management and financial resources exclusively on the continued expansion and development of Provident as a pure play, cash distributing, natural gas liquids infrastructure and services entity; · The Arrangement provides significant cash proceeds to Provident to be used for repayment of long term debt under Provident's revolving term credit facility; · The Arrangement provides Provident Unitholders with the continued ability to participate in the opportunities associated with Provident as a natural gas liquids infrastructure and services entity; and 18 · The Arrangement provides Provident Unitholders with an independent investment opportunity in Pace Oil & Gas (formerly Midnight), a company which will have significant resource exposure and access to a suite of low-risk development opportunities. Midnight believes that there are a number of benefits to Midnight Shareholders which are anticipated to result from the Arrangement and the transactions contemplated thereby, including: · The Arrangement will allow Midnight to focus it's management and financial resources on a new growth oriented, intermediate size oil and gas exploration and production company with greater oil weighting and a more diversified pro-forma oil and gas production estimated at approximately 13,000 boed with over 500 identified drilling locations covering a substantial resource inventory; · The Arrangement will create a company with a critical mass, capital program and anticipated cash flow to compete more effectively in the market place with a lower cost of capital; · The Arrangement provides Midnight Shareholders with an investment opportunity in a new company with significant resource exposure in the Deep Basin and access to a suite of low-risk development opportunities run by the existing management team of Midnight and additionally provides Midnight Shareholders the continued ability to participate in the opportunities previously identified by Midnight; · The Midnight Shares issuable in connection with the Arrangement should provide Midnight Shareholders with increased liquidity due to the larger market capitalization of the new company to be known as Pace Oil & Gas; and · The Arrangement is highly accretive on Midnight per share metrics and represents excellent value to the Midnight Shareholders in the context of recent transaction metrics. See "Background to and Reasons for the Arrangement — Anticipated Benefits of the Arrangement". Recommendations of the Boards of Directors of Provident and Midnight The Provident Board has unanimously concluded that the Arrangement is fair to Provident Unitholders, is in the best interests of Provident and the Provident Unitholders and recommends that Provident Unitholders vote in favour of the Provident Arrangement Resolution. Each of the members of the Provident Board has entered into a Provident Support Agreement, which agreement provides that, among other things, such directors will vote all of their Provident Units in favour of the Provident Arrangement Resolution. The Midnight Board has unanimously concluded that the Arrangement is fair to Midnight Shareholders, is in the best interests of Midnight and the Midnight Shareholders and recommends that Midnight Shareholders vote in favour of the Midnight Arrangement Resolution. Each of the members of the Midnight Board and the management of Midnight have entered into a Midnight Support Agreement, which agreement provides that, among other things, such directors and members of management will vote all of their Midnight Shares in favour of the Midnight Arrangement Resolution. See "Background to and Reasons for the Arrangement — Recommendations of the Boards of Directors of Provident and Midnight". 19 Effect of the Arrangement General The Arrangement Agreement provides for the implementation of the Plan pursuant to which, on the Effective Date, Midnight will acquire the COGP Business Unit in exchange for total consideration valued at approximately $460 million.The COGP Business Unit represents the Canadian oil and gas production business of Provident, which Provident and its predecessors have operated since the 1990's. The total consideration for the COGP Business Unit consists of approximately $120 millionin cash and approximately 32.4 million Midnight Shares (on a post-consolidation basis) valued at approximately $340 million, based on the 20 day weighted average trading price of Midnight Shares on the TSX of $1.05 as of April 19, 2010.The closing price of the Midnight Shares on the TSX on April 19, 2010 was also $1.05. Midnight will pay the cash proceeds to Provident and will transfer the Midnight Shares to Provident Unitholders in exchange for a portion of the Provident Units held by each Provident Unitholder.See "The Arrangement — Effect of the Arrangement". Effect on Provident Unitholders In accordance with the Plan of Arrangement, Provident Unitholders will transfer a portion of their Provident Units to Midnight and will receive 0.12225 Pace Shares (formerly Midnight Shares on a post-consolidation basis) for each Provident Unit held.The remaining Provident Units (other than Provident Units held by Dissenting Provident Unitholders) will be subdivided such that following the completion of the Arrangement, Provident Unitholders will continue to hold the same number of Provident Units as previously held immediately prior to the Arrangement.As a result, certificates representing Provident Units prior to the Arrangement will continue to represent the same number of Provident Units following the Arrangement. See "The Arrangement — Details of the Arrangement", "Canadian Federal Income Tax Considerations" and "United States Federal Income Tax Considerations". Effect on Midnight Shareholders Midnight Shareholders will not receive any additional Midnight Shares and will not receive Provident Units pursuant to the Arrangement.However, in accordance with the Arrangement, Midnight Shares will be consolidated on the basis of one post-consolidation Midnight Share for every ten pre-consolidation Midnight Shares and Midnight and PERI#2 will amalgamate to form "Pace Oil & Gas Ltd.".See "The Arrangement — Details of the Arrangement". Use of Cash Proceeds Realized by Provident The consideration payable by Midnight to Provident under the Arrangement consists of $120 million in cash.The cash proceeds received by Provident, net of transaction costs, will be directed towards repayment of long term debt under Provident's revolving term credit facility.Provident Unitholders will not directly receive any portion of the cash proceeds in connection with the Arrangement and will only receive Pace Shares in exchange for a portion of their Provident Units.See "The Arrangement — Effect of the Arrangement — Use of Cash Proceeds Realized by Provident". Information Relating to the COGP Business Unit and Midnight Provident's oil and gas production business includes oil and gas properties located primarily in the Province of Alberta.Midnight is a natural gas and crude oil exploration, development and production company.The primary activities of Midnight are focused in two core areas: the Peace River Arch and Red Earth, both located in Alberta. 20 Pace Oil & Gas, the newly created combined company resulting from the combination of Midnight with the COGP Business Unit, will have significant resource exposure and access to a suite of low-risk development opportunities.Midnight's expansive Deep Basin resource opportunities and Provident's long-life, low decline assets will provide critical mass and cash flow to allow Pace Oil & Gas to aggressively exploit its prolific resource inventory. See "Information Relating to the COGP Business Unit", Appendix G, "Midnight COGP Business Statement of Reserves Data and Other Oil and Gas Information" and Appendix I, "Pro Forma Consolidated Financial Statements of Pace Oil & Gas Ltd.". Details of Arrangement Pursuant to the Arrangement, commencing at the Effective Time, a number of events will be deemed to occur in a specified order without any further act or formality, except as otherwise provided in the Plan. Essentially, these events will result in the acquisition of the COGP Business Unit by Midnight through, among other things, the transfer of the PERI#2 Common Shares and the PERI#2 Preferred Shares to Midnight, the issuance of Midnight Shares to Provident Unitholders, the payment of cash to Provident, the consolidation of the Midnight Shares, the subdivision of Provident Units and the amalgamation of PERI#2 and Midnight to form "Pace Oil & Gas Ltd." See "The Arrangement — Details of the Arrangement". Pre-Arrangement Structures The following diagram illustrates the simplified organizational structure of Provident and Midnight prior to the completion of the Arrangement. 21 Post-Arrangement Structures The following diagram illustrates the simplified organizational structure of Provident and Midnight following the completion of the Arrangement and prior to the amalgamation of PERI#2 and Midnight to form Pace Oil & Gas. Note: Assumes:(i) the issuance of approximately 32.4 million Midnight Shares (on a post-consolidation basis); and (ii) no Dissent Rights are exercised. The following diagram illustrates the organizational structure of Pace Oil & Gas following the completion of the Arrangement and the amalgamation of PERI#2 and Midnight to form Pace Oil & Gas. Securityholder Approvals Provident Unitholders Pursuant to the Interim Order, the number of votes required to pass the Provident Arrangement Resolution is not less than 66⅔% of the votes cast by Provident Unitholders, either in person or by proxy, at the Provident Meeting.See "The Arrangement — Procedure for the Arrangement Becoming Effective" and "General Proxy Matters — Procedure and Votes Required". 22 Midnight Shareholders Pursuant to the Interim Order, the number of votes required to pass the Midnight Arrangement Resolution is not less than 66⅔% of the votes cast by Midnight Shareholders, either in person or by proxy, at the Midnight Meeting.See "The Arrangement — Procedure for the Arrangement Becoming Effective" and "General Proxy Matters — Procedure and Votes Required". Final Order Implementation of the Arrangement requires the satisfaction of several conditions and the approval of the Court. See "The Arrangement - Procedure for the Arrangement Becoming Effective". An application for the Final Order approving the Arrangement is expected to be made on June 29, 2010 at 1:15 p.m. (Calgary time) at the Court House, 601 - 5th Street S.W., Calgary, Alberta. On the application, the Court will consider the fairness of the Arrangement.See "The Arrangement — Court Approvals". Other Regulatory Approvals In addition to the approval of Provident Unitholders, Midnight Shareholders and the Court, it is a condition precedent to the implementation of the Arrangement that all requisite regulatory approvals be obtained. See "The Arrangement — Other Regulatory Approvals". Fairness Opinions Provident retained the Provident Advisors as the exclusive financial and strategic advisors to Provident and the Provident Board in connection with the review of strategic alternatives for the COGP Business Unit. As part of this mandate, the Provident Advisors were each requested to provide the Provident Board with its opinion as to the fairness, from a financial point of view, of the consideration to be received by the Provident Unitholders pursuant to the Arrangement. The Provident Fairness Opinions each state that, as of April 19, 2010, and based upon and subject to the various assumptions, explanations, qualifications and limitations set forth in each such opinion, in the opinion of the applicable Provident Advisor, the consideration to be received by the Provident Unitholders pursuant to the Arrangement was fair, from a financial point of view, to the Provident Unitholders. The Provident Fairness Opinions are subject to the assumptions and limitations contained therein and should be read in their entirety. See "The Arrangement — Provident Fairness Opinions" and Appendix Е, "Provident Fairness Opinions". Midnight retained the Midnight Financial Advisors as the exclusive financial advisors to Midnight and the Midnight Board in connection with the purchase of the COGP Business Unit. As part of this mandate, National Bank was requested to provide the Midnight Board with its opinion as to the fairness to Midnight Shareholders, from a financial point of view, of the consideration offered by Midnight in connection with the Arrangement.The Midnight Fairness Opinion states that, on the basis of the particular assumptions and considerations set forth therein, in the opinion of National Bank, as of May 10, 2010, the consideration offered by Midnight in connection with the Arrangement is fair, from a financial point of view, to the Midnight Shareholders.The Midnight Fairness Opinion is subject to the assumptions and limitations contained therein and should be read in its entirety. See "The Arrangement — Midnight Fairness Opinion" and Appendix F, "Midnight Fairness Opinion". Delivery of Pace Shares to Provident Unitholders The record date for determination of Provident Unitholders entitled to receive Pace Shares (formerly Midnight Shares) pursuant to the Arrangement will be approximately seven Business Days following the Effective Date. Only Provident Unitholders whose names have been entered in the register of Provident Units on the close of business on this record date will be entitled to receive Pace Shares.Provident will issue a press release following the Effective Date announcing the record date once it has been determined. 23 As soon as practicable following such record date, Midnight will cause to be issued to the registered Provident Unitholders, certificates representing the Pace Shares (formerly Midnight Shares, on a post-consolidation basis) issued pursuant to the Arrangement.Registered Holders of Provident Units will not need to deliver the Letter of Transmittal to receive Pace Shares.See "The Arrangement — Delivery of Midnight Shares to Provident Unitholders". No Exchange of Certificates Representing Provident Units Although each Provident Unitholder will transfer a portion of such holder's Provident Units to Midnight in exchange for Midnight Shares pursuant to the Plan of Arrangement, as a final step of the Arrangement, Provident Units will be subdivided on a basis which results in the number of Provident Units held by each Provident Unitholder following the Arrangement being equal to the number of Provident Units held by such Provident Unitholder immediately prior to the Arrangement. As a result, no exchange of certificates representing Provident Units by Provident Unitholders will be necessary.Provident Unitholders will continue to own the same number of Provident Units as previously owned immediately prior to the Arrangement and certificates representing Provident Units prior to the Arrangement will continue to represent the same number of Provident Units following the Arrangement.See "The Arrangement — No Exchange of Certificates Representing Provident Units". Procedure for Exchange for Post-Consolidation Midnight Share Certificates As soon as practicable following the Effective Date, the Depositary will send to each Registered Holder of Midnight Shares, a Letter of Transmittal to be used by existing Midnight Shareholders to exchange certificates representing Midnight Shares for certificates representing the Pace Shares (on a post-consolidation basis).In order for Midnight Shareholders to receive certificates representing Pace Shares upon completion of the Arrangement (formerly Midnight Shares, on a post-consolidation basis), each Registered Holder of Midnight Shares must deposit with the Depositary the duly completed Letter of Transmittal together with the certificates representing the Registered Holder's Midnight Shares and such other documents and instruments as the Depositary may reasonably require.See "The Arrangement — Procedure for Exchange for Post-Consolidation Midnight Share Certificates". Right to Dissent Pursuant to the Interim Order, Dissenting Provident Unitholders have the right to dissent with respect to the Provident Arrangement Resolution by providing a written objection to the Provident Arrangement Resolution to Provident с/о its counsel, Macleod Dixon llp, 3700, 400 - 3rd Avenue S.W., Calgary, Alberta, Т2Р 4Н2, Attention: Jack McGillivray, by 5:00 p.m. (Calgary time) on June 24, 2010, or in the case of any adjournment or postponement of the Provident Meeting, by 5:00 p.m. (Calgary time) on the second Business Day which is immediately preceding the date of the adjourned or postponed Provident Meeting; provided that the Dissenting Provident Unitholder has not voted his or her Provident Units at the Provident Meeting, either by proxy or in person, in favour of the Provident Arrangement Resolution, the Dissenting Provident Unitholder exercises the Dissent Rights in respect of all of the Provident Units held by the Provident Unitholder, and such holder also complies with Section 191 of the ABCA, as modified by the Interim Order. Pursuant to the Interim Order, Dissenting Midnight Shareholders have the right to dissent with respect to the Midnight Arrangement Resolution by providing a written objection to the Midnight Arrangement Resolution to Midnight с/о its counsel, Burnet, Duckworth & Palmer llp, 1400, 350 - 7th Avenue S.W., Calgary, Alberta, Т2Р 3N9, Attention: Chris von Vegesack, by 5:00 p.m. (Calgary time) on June 24, 2010, or in the case of any adjournment or postponement of the Midnight Meeting, by 5:00 p.m. (Calgary time) on the second Business Day which is immediately preceding the date of the adjourned or postponed Midnight Meeting; provided that the Dissenting Midnight Shareholder has not voted his or her Midnight Shares at the Midnight Meeting, either by proxy or in person, in favour of the Midnight Arrangement Resolution, the Dissenting Midnight Shareholder exercises the Dissent Rights in respect of all of the Midnight Shares held by the Midnight Shareholder, and such holder also complies with Section 191 of the АВСА, as modified by the Interim Order. 24 Provided the Arrangement becomes effective, each Dissenting Securityholder will be entitled to be paid the fair value of the Securities in respect of which the holder dissents in accordance with Section 191 of the ABCA, as modified by the Interim Order. See Appendices C and J for a copy of the Interim Order and the provisions of Section 191 of the ABCA, respectively. The statutory provisions covering the right to dissent are technical and complex. Failure to strictly comply with the requirements set forth in Section 191 of the ABCA, as modified by the Interim Order, may result in the loss of any right to dissent. Persons who are beneficial owners of Securities registered in the name of a broker, custodian, nominee or other intermediary who wish to dissent, should be aware that only the Registered Holder is entitled to dissent. Accordingly, a Beneficial Securityholder desiring to exercise the right to dissent must make arrangements for such Securities beneficially owned to be registered in such holder's name prior to the time the written objection to the applicable resolution approving the Arrangement is required to be received by Provident or Midnight, as the case may be, or alternatively, make arrangements for the Registered Holder of such Securities to dissent on such holder's behalf. Pursuant to the Interim Order, a Securityholder may not exercise the right to dissent in respect of only a portion of such holder's Securities. See "The Arrangement — Right to Dissent". It is a condition to the Arrangement that Provident Unitholders holding not more than 3% of the Provident Units shall have exercised rights of dissent in relation to the Arrangement that have not been withdrawn as at the Effective Date. It is also a condition to the Arrangement that Midnight Shareholders holding not more than 3% of the Midnight Shares shall have exercised rights of dissent in relation to the Arrangement that have not been withdrawn as at the Effective Date. See "The Arrangement — Arrangement Agreement — Conditions Precedent to the Arrangement". Effect of the Arrangement on Provident Debentureholders As at May 10, 2010, there was $99.0 million aggregate principal amount of Initial 6.5% Debentures outstanding and $150.0 million aggregate principal amount of Supplemental 6.5% Debentures outstanding. The Arrangement does not result in a "change of control" of Provident.As a result, Provident will continue to be responsible for all of the covenants and obligations in respect of the outstanding Provident Debentures and such debentures will continue to be listed for trading on the TSX following completion of the Arrangement. The Interim Order provides that only Provident Unitholders and Midnight Shareholders are entitled to vote on the Arrangement at the Provident Meeting and Midnight Meeting, respectively.Accordingly, holders of Provident Debentures who wish to vote on the Provident Arrangement Resolution or to exercise a right of dissent in respect of the Arrangement must, within the applicable time period, exercise their right to convert their Provident Debentures into Provident Units in accordance with the terms and conditions of the Debenture Indenture. 25 Following completion of the Arrangement, holders of Provident Debentures who exercise their conversion right will continue to receive Provident Units.Adjustments to the conversion price of the Provident Debentures will be made in accordance with the terms of the Provident Debenture Indenture.Holders of Provident Debentures who exercise their conversion rights following the completion of the Arrangement will not receive Pace Shares.See "The Arrangement — Effect of the Arrangement on Provident Debentureholders". Stock Exchange Listings It is а mutual condition to completion of the Arrangement that the TSX shall have conditionally approved the additional listing of the Pace Shares (formerly Midnight Shares) to be issued pursuant to the Arrangement. The TSX has conditionally approved the additional listing of the Pace Shares (formerly Midnight Shares) to be issued pursuant to the Arrangement, subject to Midnight fulfilling the requirements of such exchange.The Pace Shares are expected to trade on the TSX under the symbol "PCE".The Pace Shares will not be listed on any U.S. exchange. The Provident Units and Provident Debentures will continue to be listed for trading on the TSX following completion of the Arrangement.The Provident Units will also continue to be listed for trading on the NYSE following completion of the Arrangement. Canadian Federal Income Tax Considerations This Information Circular contains a summary of the principal Canadian federal income tax considerations relevant to Provident Unitholders and Midnight Shareholders with respect to the Arrangement.See "Canadian Federal Income Tax Considerations". United States Federal Income Tax Considerations This Information Circular also contains a summary of the principal U.S. federal income tax considerations relevant to Provident Unitholders and Midnight Shareholders who are U.S. Holders.See "Certain U.S. Federal Income Tax Considerations for Provident Unitholders" and "Certain U.S. Federal Income Tax Considerations for Midnight Shareholders". Risk Factors The following is a list of certain risk factors relating to the Arrangement which Provident Unitholders should consider before making a decision regarding approving the Provident Arrangement Resolution and which Midnight Shareholders should consider before making a decision regarding approving the Midnight Arrangement Resolution: · Provident and Midnight may fail to realize the anticipated benefits of the Arrangement; · There are risks relating to the integration of the COGP Business Unit and Midnight; · Provident and Midnight may not satisfy all regulatory requirements or obtain the necessary approvals for the Arrangement; · Provident and Midnight may be unable to obtain financing on acceptable terms, or at all, following the Arrangement; and · The amount of future distributions paid by Provident will not be guaranteed. 26 The risk factors summarized above are a list of certain risk factors relating to the Arrangement contained elsewhere in this Information Circular. See "Risk Factors".Additional risk factors relating to the COGP Business Unit, Midnight and Provident are included in the Provident AIF and the Midnight AIF, which are incorporated by reference herein.Provident Unitholders and Midnight Shareholders should carefully consider all such risk factors. 27 BACKGROUND TO AND REASONS FOR THE ARRANGEMENT Background to the Arrangement Provident undertook an extensive strategic review process from February 2008 until May 2009 in response to the Canadian federal Government's decision to implement a tax on income trust distributions effective January 2011.As part of this strategic review process, Provident completed a number of strategic oil and gas asset dispositions in order to improve overall return on capital invested, lower overall production decline rates and increase operational efficiencies by concentrating its oil and gas asset base.Since the conclusion of that process, Provident has continued to manage its portfolio of western Canadian crude oil and natural gas production assets with a focus on sustainability, cost competitiveness and value driven growth. Following the conclusion of the formal strategic review process, Provident continued, in the normal course, to examine alternatives with respect to its upstream business.Initial discussions between Midnight and Provident commenced on January 14, 2010.Morgan Stanley and TD Securities were engaged by Provident in connection with its strategic process in 2008 and continued to provide advice from time to time since then on strategic alternatives, including the transaction with Midnight. Each of the respective boards generally reviewed the prospect of a possible combination of the COGP Business Unit with Midnight at a number of meetings held during March and early April, 2010. At these meetings, the Midnight Board and the Provident Board both authorized senior members of management of Midnight and PEL, respectively, to proceed with negotiations with respect to a possible combination of the COGP Business Unit with Midnight. National Bank was contacted by Midnight in January, 2010 to provide financial advice to Midnight with respect to the proposed transaction and was formally engaged on March 29, 2010 as one of Midnight's financial advisors.On or about April 2, 2010, Cormark Securities Inc. was contacted by Midnight and also requested to provide financial advice to Midnight with respect to the proposed transaction.On April 7, 2010, the Midnight Board met with management of Midnight and its legal advisors, Burnet, Duckworth & Palmer llp, to review the opportunity as it had developed to that time.After receiving the presentation from management regarding the proposed terms of a possible purchase of the COGP Business Unit and related information regarding the COGP Business Unit, the Midnight Board authorized Midnight's senior officers to proceed with negotiations on the terms presented.Cormark Securities Inc. was formally engaged as one of Midnight's financial advisors on April 16, 2010.The Midnight Board subsequently met on April 19, 2010 with management of Midnight, its legal advisors, National Bank and Cormark Securities Inc. to thoroughly review the proposed opportunity.At that meeting, National Bank and Cormark Securities Inc. provided the Midnight Board with financial advice regarding the proposed transaction and National Bank provided the Midnight Board with its verbal opinion that the consideration to be offered by Midnight in connection with the terms of the Arrangement was fair, subject to its review of the final form of documents effecting the Arrangement, from a financial point of view, to Midnight Shareholders.After duly considering the financial aspects and other considerations relating to the proposed transaction, including the terms of the proposed Arrangement Agreement, the verbal fairness opinion of National Bank, the financial advice of National Bank and Cormark Securities Inc. and the Board's duties and responsibilities to Midnight Shareholders, the Midnight Board unanimously approved the execution of the Arrangement Agreement providing for the purchase of the COGP Business Unit, and concluded that the proposed transaction was in the best interests of Midnight and the Midnight Shareholders and was fair to the Midnight Shareholders, and resolved to recommend that the Midnight Shareholders vote their Midnight Shares in favour of the Arrangement. 28 The Provident Board met on March 11, 2010 with management of PEL and its legal advisors, Macleod Dixon llp, to review the opportunity as it had developed to that time. After receiving a thorough presentation from management of PEL regarding the proposed terms on which a possible combination of the COGP Business Unit with Midnight would be conducted and related information in respect of Midnight, the Provident Board authorized PEL's senior officers to proceed with negotiations on the terms presented. The Provident Board subsequently met on March 29, 2010 with management of PEL, its legal advisors and TD Securities to further discuss the potential transaction with Midnight.The Midnight Management and technical team made a detailed presentation to the Provident board of directors on April 7, 2010 with respect to the assets of Midnight, the benefits of the combination and certain plans for the potential combined entity.At another Provident Board Meeting held on April 19, 2010, each of TD Securities and Morgan Stanley made a detailed presentation to the Provident Board with respect to the financial aspects of the proposed business combination. At the conclusion of its presentation, each of TD Securities and Morgan Stanley provided the Provident Board with its verbal opinion, subsequently confirmed in writing, that as of April 19, 2010, and based upon and subject to the various assumptions, explanations, qualifications and limitations set forth in their respective opinions, the consideration to be received by the Provident Unitholders pursuant to the Arrangement was fair, from a financial point of view, to the Provident Unitholders. The Provident Board was also advised by its legal advisors as to the proposed structure of the transaction and terms of the draft Arrangement Agreement. After duly considering the financial aspects and other considerations relating to the proposed transaction, including the terms of the proposed Arrangement Agreement and its duties and responsibilities to Provident Unitholders and others, the Provident Board unanimously approved the execution of an arrangement agreement providing for the combination of the COGP Business Unit with Midnight, and concluded that the proposed transaction was in the best interests of Provident and the Provident Unitholders, was fair to the Provident Unitholders, and resolved to recommend that the Provident Unitholders vote their Provident Units in favour of the Arrangement. On the evening of April 19, 2010, Provident, PEL and Midnight entered into the Arrangement Agreement providing for the proposed Arrangement and the transaction was publicly announced. In addition, effective as of April 19, 2010, the directors of Provident entered into the Provident Support Agreements and the directors and management of Midnight entered into the Midnight Support Agreements. Anticipated Benefits of the Arrangement Provident believes that there are a number of benefits to Provident Unitholders which are anticipated to result from the Arrangement and the transactions contemplated thereby, including: · The Arrangement will allow Provident to focus its management and financial resources exclusively on the continued expansion and development of Provident as a pure play, cash distributing, natural gas liquids infrastructure and services entity; · The Arrangement provides significant cash proceeds to Provident to be used for repayment of long term debt under Provident's revolving term credit facility; · The Arrangement provides Provident Unitholders with the continued ability to participate in the opportunities associated with Provident as a natural gas liquids infrastructure and services entity; and · The Arrangement provides Provident Unitholders with an independent investment opportunity in Pace Oil & Gas (formerly Midnight), a company which will have significant resource exposure and access to a suite of low-risk development opportunities. 29 Midnight believes that there are a number of benefits to Midnight Shareholders which are anticipated to result from the Arrangement and the transactions contemplated thereby, including: · The Arrangement will allow Midnight to focus it's management and financial resources on a new growth oriented, intermediate size oil and gas exploration and production company with greater oil weighting and a more diversified pro-forma oil and gas production estimated at approximately 13,000 boed with over 500 identified drilling locations covering a substantial resource inventory; · The Arrangement will create a company with a critical mass, capital program and anticipated cash flow to compete more effectively in the market place with a lower cost of capital; · The Arrangement provides Midnight Shareholders with an investment opportunity in a new company with significant resource exposure in the Deep Basin and access to a suite of low-risk development opportunities run by the existing management team of Midnight and additionally provides Midnight Shareholders the continued ability to participate in the opportunities previously identified by Midnight; · The Midnight Shares issuable in connection with the Arrangement should provide Midnight Shareholders with increased liquidity due to the larger market capitalization of the new company to be known as Pace Oil & Gas; and · The Arrangement is highly accretive on Midnight per share metrics and represents excellent value to the Midnight Shareholders in the context of recent transaction metrics. Recommendations of the Boards of Directors of Provident and Midnight The Provident Board has unanimously concluded that the Arrangement is fair to Provident Unitholders, is in the best interests of Provident and the Provident Unitholders and recommends that the Provident Unitholders vote in favour of the Provident Arrangement Resolution. Each of the members of the Provident Board has entered into a Provident Support Agreement, which agreement provides that, among other things, such directors will vote all of their Provident Units in favour of the Provident Arrangement Resolution. The Midnight Board has unanimously concluded that the Arrangement is fair to Midnight Shareholders, is in the best interests of Midnight and the Midnight Shareholders and recommends that the Midnight Shareholders vote in favour of the Midnight Arrangement Resolution. Each of the members of the Midnight Board and the management of Midnight have entered into a Midnight Support Agreement, which agreement provides that, among other things, such directors and members of management will vote all of their Midnight Shares in favour of the Midnight Arrangement Resolution. THE ARRANGEMENT Effect of the Arrangement General The Arrangement Agreement provides for the implementation of the Plan pursuant to which, on the Effective Date, Midnight will acquire the COGP Business Unit in exchange for total consideration valued at approximately $460 million.The COGP Business Unit represents the Canadian oil and gas production business of Provident, which Provident and its predecessors have operated since the 1990's. 30 The total consideration for the COGP Business Unit consists of approximately $120 millionin cash and approximately 32.4 million Midnight Shares (on a post-consolidation basis) valued at approximately $340 million, based on the 20 day weighted average trading price of Midnight Shares on the TSX of $1.05 as of April 19, 2010.The closing price of the Midnight Shares on the TSX on April 19, 2010 was also $1.05. Midnight will pay the cash proceeds to Provident and will transfer the Midnight Shares to Provident Unitholders in exchange for a portion of the Provident Units held by each Provident Unitholder. Effect on Provident Unitholders In accordance with the Plan of Arrangement, Provident Unitholders will transfer a portion of their Provident Units to Midnight and will receive 0.12225 Pace Shares (formerly Midnight Shares on a post-consolidation basis) for each Provident Unit held.The remaining Provident Units (other than Provident Units held by Dissenting Provident Unitholders) will be subdivided such that following the completion of the Arrangement, Provident Unitholders will continue to hold the same number of Provident Units as previously held immediately prior to the Arrangement.As a result, certificates representing Provident Units prior to the Arrangement will continue to represent the same number of Provident Units following the Arrangement. See "The Arrangement — Details of the Arrangement", "Canadian Federal Income Tax Considerations" and, "United States Federal Income Tax Considerations". Effect on Midnight Shareholders Midnight Shareholders will not receive any additional Midnight Shares and will not receive Provident Units pursuant to the Arrangement.However, in accordance with the Arrangement, Midnight Shares will be consolidated on the basis of one post-consolidation Midnight Share for every ten pre-consolidation Midnight Shares and Midnight and PERI#2 will amalgamate to form "Pace Oil & Gas Ltd.".See "The Arrangement — Details of the Arrangement". Use of Cash Proceeds Realized by Provident The consideration payable by Midnight to Provident under the Arrangement consists of $120 million in cash.The cash proceeds received by Provident, net of transaction costs, will be directed towards repayment of long term debt under Provident's revolving term credit facility.Provident Unitholders will not directly receive any portion of the cash proceeds in connection with the Arrangement and will only receive Pace Shares in exchange for a portion of their Provident Units. Details of the Arrangement Pursuant to the Arrangement, commencing at the Effective Time, each of the events set out below shall occur and shall be deemed to occur in the following order without any further act or formality, except as otherwise provided in the Plan: Internal Provident Transactions (a) The Provident Internal Debt shall be restructured as follows: (i) Provident shall transfer the Provident Internal Debt Note to Numcoin consideration for the Restructured Internal Debt Note; and (b) PERI and Numco shall be amalgamated and continued as one corporation, PERI#2; 31 Consolidation of Midnight Shares (c) The Midnight Shares shall be consolidated on the basis of one pre-consolidation Midnight Share for each 10 post-consolidation Midnight Shares; Amendments to the Provident Trust Indenture and Other Constating Documents (d) The Provident Trust Indenture and other constating documents of Provident, PEL and PERI shall be amended: (i) to enable the Provident Units held by Dissenting Provident Unitholders to be transferred to Provident, as of the Effective Date, in accordance with the terms of the Plan, pursuant to item (e) below; (ii) to enable the Share Consideration Percentage of the Provident Units held by each Provident Unitholder, (other than Dissenting Provident Unitholders), to be exchanged with Midnight, as of the Effective Date in accordance with item (f) below; and (iii) otherwise to the extent necessary to facilitate the Arrangement; Dissenting Provident Unitholders (e) The Provident Units held by Dissenting Provident Unitholders shall be deemed to have been transferred to Provident (free of any claims) and such Dissenting Provident Unitholders shall cease to have any rights as Provident Unitholders in respect of the Provident Units held by such Dissenting Provident Unitholders, other than the right to be paid the fair value of the Provident Units held by such Provident Unitholders which shall be transferred to Provident in accordance with the Plan; Acquisition of Provident Units by Midnight in Exchange for Midnight Shares (f) Midnight shall acquire and be deemed to acquire the Share Consideration Percentage of the Provident Units held by each Provident Unitholder (other than Dissenting Provident Unitholders) in exchange in aggregate for such number of Midnight Shares as determined by multiplying the Outstanding Number of Provident Units by 0.12225 and upon such acquisition such Midnight Shares shall be distributed by Midnight to the former holders of the Provident Units transferred to Midnight on a pro rata basis; Repurchase of Provident Units (g) Midnight shall transfer the Cash Amount and the Midnight Dissent Cash Amount to Provident in exchange for a portion of the Restructured Internal Debt Note equal in amountto the total of the Cash Amount and the Midnight Dissent Cash Amount; (h) Midnight shall transfer the Provident Units acquired by Midnight in item (f) above to Provident, in exchange for: (i) the balance of Restructured Internal Debt Note not transferred in item (g) above; (ii) the PERI#2 Common Shares; and (iii) the PERI#2 Preferred Shares, with $1.00 of such consideration being allocated to the PERI#2 Common Shares and $1.00 of such consideration being allocated to the PERI#2 Preferred Shares; (i) The Provident Units acquired by Provident in item (h) above shall be cancelled; 32 Provident Unit Split (j) The Provident Units, (other than the Provident Units held by Dissenting Provident Unitholders) shall be split on such basis as has the effect of resulting in the number of Provident Units held by each Provident Unitholder immediately prior to the Arrangement, equal to the number of Units held by such Provident Unitholder immediately following the Arrangement; Amalgamation of Midnight and PERI#2 (k) Midnight and PERI#2 shall be amalgamated and continued as one corporation, "Pace Oil & Gas Ltd.". Pre-Arrangement Structures The following diagram illustrates the simplified organizational structure of Provident and Midnight prior to the completion of the Arrangement. Post-Arrangement Structures The following diagram illustrates the simplified organizational structure of Provident and Midnight following the completion of the Arrangement and prior to the amalgamation of PERI#2 and Midnight to form Pace Oil & Gas. 33 Note: Assumes:(i) the issuance of approximately 32.4 million Midnight Shares (on a post-consolidation basis); and (ii) no Dissent Rights are exercised. The following diagram illustrates the organizational structure of Pace Oil & Gas following the completion of the Arrangement and the amalgamation of PERI#2 and Midnight to form Pace Oil & Gas. Arrangement Agreement The Arrangement is being effected pursuant to the Arrangement Agreement. The Arrangement Agreement contains covenants, representations and warranties of and from each of Provident and Midnight and various conditions precedent, both mutual and with respect to each entity. The following is a summary of certain provisions of the Arrangement Agreement. The Arrangement Agreement is attached as Appendix D to this Information Circular and reference is made thereto for the full text thereof. 34 Mutual Covenants Under the Arrangement Agreement, each of Midnight, Provident and PEL has agreed to certain mutual covenants as follows: (a) to obtain all necessary waivers, consents and approvals required to be obtained by it from other parties to loan agreements, leases and other contracts; (b) to obtain all necessary consents, assignments, waivers and amendments to or terminations of any instruments and take such measures as may be appropriate to fulfill its obligations hereunder and to carry out the transactions contemplated hereby; and (c) to effect all necessary registrations and filings and submissions of information requested by Governmental Entities or required to be effected by it in connection with the Arrangement, and each of Midnight and Provident will use its reasonable commercial efforts to cooperate with the other in connection with the performance by the other of their obligations including, without limitation, continuing to provide reasonable access to information and to maintain ongoing communications as between officers of Midnight and PEL, subject in all cases to the Confidentiality Agreement. Provident's Covenants Regarding Non-Solicitation Under the Arrangement Agreement, Provident has agreed to certain non-solicitation covenants as follows: (a) Provident shall immediately cease and cause to be terminated all existing discussions and negotiations, if any, with any parties conducted before the date of the Arrangement Agreement with respect to any Acquisition Proposal and shall immediately request the return or destruction of all information provided to any third parties who have entered into a confidentiality agreement with Provident relating to an Acquisition Proposal and shall use all reasonable commercial efforts to ensure that such requests are honoured. (b) Provident Parties shall not, directly or indirectly, do or authorize or permit any of its officers, directors or employees or any financial advisor, expert or other representative retained by it to do any of the following: (i) solicit, facilitate, initiate or encourage any Acquisition Proposal; (ii) participate in any discussions or negotiations regarding an Acquisition Proposal, or furnish to any other Person any information with respect to its business, properties, operations, prospects or conditions (financial or otherwise) in connection with an Acquisition Proposal; (iii) subject to the terms of the Arrangement Agreement, waive, or otherwise forbear in the enforcement of, or enter into or participate in any discussions, negotiations or agreements to waive or otherwise forbear in respect of, any rights or other benefits under confidential information agreements relating to the COGP Business Unit, including, without limitation, any "standstill provisions" thereunder; or (iv) accept, recommend, approve or enter into an agreement to implement an Acquisition Proposal; 35 provided, however, that notwithstanding any other provision of the Arrangement Agreement, Provident and its officers, directors and advisers may: (i) enter into or participate in discussions and negotiations with and enter into agreements with third parties in respect of a possible transaction or transactions relating to or involving its Midstream Business Unit; or (ii) enter into or participate in any discussions or negotiations with a third party who (without any solicitation, initiation or encouragement, directly or indirectly, after the date of the Arrangement Agreement, by Provident or any of its officers, directors or employees or any financial advisor, expert or other representative retained by it) seeks to initiate such discussions or negotiations and, subject to execution of a confidentiality and standstill agreement substantially similar to the Confidentiality Agreement (provided that such confidentiality agreement shall provide for disclosure thereof (along with all information provided thereunder) to Midnight as set out below), may furnish to such third party information concerning Provident and its business, properties and assets, in each case if, and only to the extent that: (A) the third party has first made an Acquisition Proposal which the Provident Board determines: (1) that funds or other consideration necessary for the Acquisition Proposal are or are likely to be available; (2) would, or would be reasonably likely to, if consummated in accordance with its terms, result in a transaction financially superior for Provident Unitholders than the transaction contemplated by the Arrangement Agreement; and (3) that the taking of such action is necessary or advisable for the Provident Board in the discharge of its fiduciary duties (a "Superior Proposal"); and (B) Provident shall provide prompt notice to Midnight to the effect that it is furnishing information to, or entering into or participating in discussions or negotiations with, such Person together with a copy of the confidentiality agreement referenced above and if not previously provided to Midnight, copies of all information provided to such third party promptly after the provision of such information to such third party, and provided further that Provident shall notify Midnight of any inquiries, offers or proposals with respect to a Superior Proposal (which notice shall include a description of the material terms of any such proposal and any amendments or supplements thereto), within 48 hours of the receipt thereof, and shall keep Midnight informed of the status of any such inquiry, offer or proposal; or (iii) comply with Multilateral Instrument 62-104, Take-over Bids and Issuer Bids relating to the provision of directors' circulars and make appropriate disclosure with respect thereto to the Provident Unitholders; and (iv) accept, recommend, approve or enter into an agreement to implement a Superior Proposal from a third party but only if prior to such acceptance, recommendation, approval or implementation: (i) the Provident Board shall have concluded in good faith, after considering all proposals to adjust the terms and conditions of the Arrangement Agreement and after receiving the advice of outside counsel, that the taking of such action is necessary or advisable for the Provident Board in the discharge of its fiduciary duties; and (ii) Provident complies with its obligations set forth in the Arrangement Agreement, and terminates the Arrangement Agreement in accordance with its terms. 36 (c) Provident shall give Midnight, at least 48 hours advance notice of any decision by the Provident Board to accept, recommend, approve or enter into an agreement to implement a Superior Proposal, which notice shall confirm that the Provident Board has determined that such Acquisition Proposal constitutes a Superior Proposal, and shall identify the material terms of such proposal and any amendments thereto. During such 48 hour period, Provident agrees not to accept, recommend, approve or enter into any agreement to implement such Superior Proposal and not to release the party making the Superior Proposal from any "standstill provisions" and shall not withdraw, redefine, modify or change its recommendation in respect of the Arrangement. In addition, during such 48 hour period Provident shall and shall cause its financial and legal advisors to, negotiate in good faith with Midnight and its financial and legal advisors to make such adjustments in the terms and conditions of this agreement and the Arrangement as would enable Provident to proceed with the Arrangement, as amended, rather than the Superior Proposal. In the event Midnight proposes to amend the Arrangement Agreement and the Arrangement to provide that the Provident Unitholders shall receive a value per Provident Unit having a value greater than the value per Provident Unit provided in the Superior Proposal and so advises the Provident Board prior to the expiry of such 48 hour period, the Provident Board shall not accept, recommend, approve or enter into any agreement to implement such Superior Proposal and shall not release the party making the Superior Proposal from any standstill provisions and shall not withdraw, redefine, modify or change its recommendation in respect of the Arrangement. (d) Notwithstanding anything contained in the Arrangement Agreement, if, prior to the Effective Time, Provident receives a request from a Person who is subject to a standstill obligation to waive or release such Person from its standstill obligation in order to make an unsolicited bona fide Acquisition Proposal, Provident may release such Person from its standstill obligation only to the extent required to allow such Person to provide the Acquisition Proposal for consideration by the Provident Board in accordance with the terms in the Arrangement Agreement and to enter into, or participate in, any discussions or negotiations with Provident and be furnished with information concerning Provident, to the extent permitted pursuant to the terms of the Arrangement Agreement. (e) Each Party agrees that all information that may be provided to it by the other Party with respect to any Superior Proposal pursuant to the Arrangement Agreement shall be treated as if it were "Evaluation Material" as that term is defined in the Confidentiality Agreement and shall not be disclosed or used except in accordance with the provisions of the Confidentiality Agreement or in order to enforce its rights under the Arrangement Agreement in legal proceedings. (f) Each Party shall ensure that its officers, directors and employees and any investment bankers or other advisers or representatives retained by it are aware of the provisions of the non-solicitation covenants of the Arrangement Agreement.Midnight shall be responsible for any breach of these covenants by its officers, directors, employees, investment bankers, advisers or representatives, and Provident shall be responsible for any breach of these covenants by its officers, directors, employees, investment bankers, advisers or representatives. 37 Midnight Termination Fees Pursuant to the Arrangement Agreement, if at any time after the execution of the Arrangement Agreement and prior to its termination: (a) the Provident Board has failed to make or has withdrawn, modified or changed any of its resolutions, recommendations or determinations referred to in the Arrangement Agreement in a manner adverse to Midnight or shall have resolved to do so prior to the Effective Date; (b) Provident accepts, recommends, approves or enters into an agreement to implement a Superior Proposal; (c) Provident is in breach of any of its covenants made in this Agreement which breach individually or in the aggregate causes or would reasonably be expected to cause a Material Adverse Change with respect to the COGP Subsidiaries taken as a whole or materially impedes the completion of the Arrangement, and Provident fails to cure such breach within 10 Business Days after receipt of written notice thereof from Midnight; or (d) Provident is in breach of any of its representations or warranties made in this Agreement (without giving effect to any materiality qualifiers contained therein) which breach individually or in the aggregate causes or would reasonably be expected to cause a Material Adverse Change with respect to the COGP Subsidiaries taken as a whole or materially impedes the completion of the Arrangement, and Provident fails to cure such breach within five Business Days after receipt of written notice thereof from Midnight, (each of the above being a "Midnight Damages Event"), then in the event of the termination of the Arrangement Agreement, Provident shall pay to Midnight $12,000,000 (the "Midnight Termination Fee"), as liquidated damages in immediately available funds to an account designated by Midnight within one Business Day after the occurrence of the first to occur of the events described above. Following a Midnight Damages Event but prior to payment of the applicable Midnight Termination Fee, Provident shall be deemed to hold such applicable Midnight Termination Fee in trust for Midnight.Provident shall only be obligated to pay one Midnight Termination Fee pursuant to the Arrangement Agreement. Provident Termination Fees Pursuant to the Arrangement Agreement, if at any time after the execution of the Arrangement Agreement and prior to its termination: (a) the Midnight Board has failed to make or has withdrawn, modified or changed any of its resolutions, recommendations or determinations referred to in the Arrangement Agreement in a manner adverse to Provident or shall have resolved to do so prior to the Effective Date; (b) Midnight is in breach of any of its covenants made in this Agreement which breach individually or in the aggregate causes or would reasonably be expected to cause a Material Adverse Change with respect to Midnight taken as a whole or materially impedes the completion of the Arrangement, and Midnight fails to cure such breach within 10 Business Days after receipt of written notice thereof from Provident; or 38 (c) Midnight is in breach of any of its representations or warranties made in this Agreement (without giving effect to any materiality qualifiers contained therein) which breach individually or in the aggregate causes or would reasonably be expected to cause a Material Adverse Change with respect to Midnight taken as a whole or materially impedes the completion of the Arrangement, and Midnight fails to cure such breach within five Business Days after receipt of written notice thereof from Provident, (each of the above being a "Provident Damages Event"), then in the event of the termination of the Arrangement Agreement, Midnight shall pay to Provident $5,000,000 (the "Provident Termination Fee"), as liquidated damages in immediately available funds to an account designated by Provident within one Business Day after the occurrence of the first to occur of the events described above. Following a Provident Damages Event but prior to payment of the applicable Provident Termination Fee, Midnight shall be deemed to hold such applicable Provident Termination Fee in trust for Provident.Midnight shall only be obligated to pay one Provident Termination Fee pursuant to the Arrangement Agreement. Termination Provident, PEL and Midnight have agreed that the Arrangement Agreement may be terminated at any time prior to the Effective Date: (a) by mutual written consent of Midnight and Provident; (b) if notice has been given to either party of any event or state of facts which occurrence or failure would, or would be likely to: (i) cause any of the representations or warranties of any Party contained in the Arrangement Agreement to be untrue or inaccurate in any material respect; or (ii) result in the failure to comply with or satisfy any covenant, condition or agreement to be complied with or satisfied by any Party pursuant to the Arrangement Agreement; provided, however, that no such notification will affect the representations or warranties of the Parties or the conditions to the obligations of the Parties pursuant to the Arrangement Agreement; (c) if any of the conditions precedents set forth in the Arrangement Agreement shall not be complied with or waived by the Party or Parties for whose benefit such conditions are provided on or before the date required for the performance thereof, then a Party for whose benefit the condition precedent is provided may, rescind and terminate the Arrangement Agreement; provided that, prior to the filing of the Articles of Arrangement for the purpose of giving effect to the Arrangement, the Party intending to rely thereon has delivered a written notice to the other Party, specifying in reasonable detail all breaches of covenants, representations and warranties or other matters which the Party delivering such notice is asserting as the basis for the non-fulfillment of the applicable conditions precedent. More than one such notice may be delivered by a Party; (d) by Midnight upon the occurrence of a Midnight Damages Event; (e) by Provident upon the occurrence of a Provident Damages Event; (f) by Provident upon the payment of the Midnight Termination Fee; 39 (g) by Midnight upon the payment of the Provident Termination Fee; and (h) by Provident, in the event that Provident accepts, recommends, approves or enters into an agreement to implement a Superior Proposal, provided that Provident has concurrently paid to Midnight the applicable Midnight Termination Fee. In the event of the termination of the Arrangement Agreement in the circumstances set out above in items (a) through (h), the Arrangement Agreement shall forthwith become void and neither Party shall have any liability or further obligation to the other Party hereunder except with respect to the obligations as set forth in the Arrangement Agreement and each of the Parties obligations in the Confidentiality Agreement which shall survive such termination. Conditions Precedent to the Arrangement The respective obligations of the Parties to the Arrangement Agreement to complete the Arrangement are subject to the following conditions precedent: (a) the Provident Arrangement Resolution shall have been passed by the Provident Unitholders, on or prior to August 31, 2010, in accordance with the Interim Order and in form and substance satisfactory to each of Midnight and Provident, acting reasonably; (b) the Midnight Arrangement Resolution shall have been passed by the Midnight Shareholders, on or prior to August 31, 2010, in accordance with the Interim Order and in form and substance satisfactory to each of Midnight and Provident, acting reasonably; (c) Provident Unitholders of not greater than 3% of the outstanding Provident Units shall have exercised rights of dissent in respect of the Arrangement that have not been withdrawn as of the Effective Date; (d) Midnight Shareholder of not greater than 3%of the outstanding Midnight Shares shall have exercised rights of dissent in respect of the Arrangementthat have not been withdrawn as of the Effective Date; (e) on or prior to August 31, 2010, the Final Order shall have been granted in form and substance satisfactory to Midnight and Provident, acting reasonably; (f) the Articles of Arrangement to be filed with the Registrar in accordance with the Arrangement shall be in form and substance satisfactory to each of Midnight and Provident, acting reasonably; (g) the Arrangement shall have become effective on or prior to August 31, 2010; (h) either one or more of the following shall have occurred: (i) the relevant waiting period in section 123 of the Competition Act shall have expired and there shall be no threatened or actual application by the Commissioner for an order under section 92 or 100 of the Competition Act; (ii) the Commissioner shall have issued a "no action letter" under section 123 of the Competition Act satisfactory to each of Midnight and Provident, acting reasonably, indicating that the Commissioner has determined not to make, at that time, an application for an order under section 92 of the Competition Act and any terms and conditions attached to any such letter shall be acceptable to each of Midnight and Provident, acting reasonably; or 40 (iii) the Commissioner shall have issued an ARC; (i) all other required domestic and foreign regulatory, governmental, stock exchange and third-party approvals and consents in respect of the completion of the Arrangement shall have been obtained on terms and conditions, satisfactory to Midnight and Provident, each acting reasonably, including, without limitation, conditional listing approval for the additional listing on the TSX of the Midnight Shares to be issued pursuant to the Arrangement, and all applicable domestic and foreign statutory and regulatory waiting periods shall have expired or have been terminated and no unresolved material objection or opposition shall have been filed, initiated or made during any applicable statutory or regulatory period; (j) there shall be no action taken under any existing Applicable Law, nor any statute, rule, regulation or order which is enacted, enforced, promulgated or issued by any Governmental Entity, that: (i) makes illegal or otherwise directly or indirectly restrains, enjoins or prohibits the Arrangement or any of the other transactions contemplated herein; or (ii) results in a judgment or assessment of material damages directly or indirectly relating to the transactions contemplated herein; (k) Midnight shall have received resignations and releases, in form satisfactory to Midnight and Provident, each acting reasonably, from the directors and officers of each of the COGP Subsidiaries, which releases shall contain, among other things, exceptions for amounts or obligations owing to such directors or officers for accrued but unpaid salary, bonus, benefits and other compensation or pursuant to indemnity or directors' and officers' insurance arrangements; (l) the Pre-Closing Reorganization Transactions shall have occurred on or prior to the Effective Date; and (m) the issuance of Midnight Shares pursuant to the Arrangement shall be exempt from the registration requirements of the U.S. Securities Act, pursuant to Section 3(a)(10) thereof, and the registration requirements of all applicable state securities laws, and, except with respect to persons deemed "affiliates" of Midnight after the Arrangement or within 90 days prior to the Arrangement, the Midnight Shares issuable pursuant to the Arrangement shall not be subject to resale restrictions under the U.S. Securities Act. Amendments to the Arrangement Agreement The Arrangement Agreement (including the Plan) may at any time and from time to time before or after the holding of the Provident Meeting or the Midnight Meeting be amended by written agreement of the Parties without, subject to Applicable Law, further notice to or authorization on the part of their respective Securityholders and any such amendment may, without limitation: (a) change the time for performance of any of the obligations or acts of the Parties; (b) waive any inaccuracies or modify any representation or warranty contained in the Arrangement Agreement or in any document delivered pursuant to the Arrangement Agreement; 41 (c) waive compliance with or modify any of the covenants containedin the Arrangement Agreement and waive or modify performance of any of the obligations of the Parties; or (d) waive compliance with or modify any other conditions precedent containedin the Arrangement Agreement, provided that no such amendment which is agreed to after the Parties are granted the Interim Order by the Court may reduce or materially adversely affect the consideration to be received by Provident Unitholders, without approval by the affected Securityholders given in the same manner as required for the approval of the Arrangement or as may be ordered by the Court. The Parties mutually agree that if a Party proposes any amendments to the Arrangement Agreement or to the Plan for tax or any other reason, Midnight on the one hand and Provident and PEL on the other hand will act reasonably in considering any such amendment and if the other Party or Parties and the Securityholders, as applicable, are not prejudiced by reason of any such amendment, the other Party or Parties will co-operate in a reasonable fashion with the Party proposing any such amendment so that any such amendment can be effected subject to Applicable Laws and the rights of Securityholders. Procedure for the Arrangement Becoming Effective The Arrangement is proposed to be carried out pursuant to section 193 of the ABCA. The following procedural steps must be taken for the Arrangement to become effective: (a) the Provident Arrangement Resolution must be approved by the Provident Unitholders voting at the Provident Meeting in person or by proxy; (b) the Midnight Arrangement Resolution must be approved by the Midnight Shareholders voting at the Midnight Meeting in person or by proxy; (c) the Arrangement must be approved by the Court pursuant to the Final Order; (d) all conditions precedent to the Arrangement, including those set forth in the Arrangement Agreement, must be satisfied or waived by the appropriate party; and (e) the Final Order, Articles of Arrangement and related documents, in the form prescribed by the ABCA must be filed with the Registrar. Securityholder Approvals Provident Unitholders Pursuant to the Interim Order, the number of votes required to pass the Provident Arrangement Resolution is not less than 66⅔% of the votes cast by Provident Unitholders, either in person or by proxy, at the Provident Meeting. See "General Proxy Matters—Procedure and Votes Required". Midnight Shareholders Pursuant to the Interim Order, the number of votes required to pass the Midnight Arrangement Resolution is not less than 66⅔% of the votes cast by Midnight Shareholders, either in person or by proxy, at the Midnight Meeting. See "General Proxy Matters—Procedure and Votes Required". 42 Court Approvals Interim Order On May 10, 2010, the Court granted the Interim Order facilitating the calling of the Meetings and prescribing the conduct of the Meetings and other matters. The Interim Order is attached as Appendix C to this Information Circular. Final Order The ABCA provides that an arrangement requires Court approval. Subject to the terms of the Arrangement Agreement, and if the Arrangement is approved by Securityholders at the Meetings in the manner required by the Interim Order, Provident and Midnight will make application to the Court for the Final Order. The application for the Final Order approving the Arrangement is scheduled for June 29, 2010 at 1:15 p.m. (Calgary time), or as soon thereafter as counsel may be heard, at the Court House, 601 - 5th Street S.W., Calgary, Alberta. At the hearing, any Provident Unitholder and Midnight Shareholder and any other interested party who wishes to participate or to be represented or to present evidence or argument may do so, subject to filing with the Court and serving upon Provident and Midnight a Notice of Intention to Appear indicating whether such Provident Unitholder, Midnight Shareholder or other interested party intends to support or oppose the application or make submissions thereat, together with a summary of the position such Provident Unitholder, Midnight Shareholder or other interested party intends to advocate before the Court and any evidence or materials which such party intends to present to the Court on or before noon (Calgary time) on June 22, 2010. Service of such notice shall be effected by service upon the solicitors for Provident: Macleod Dixon llp, 3700 Canterra Tower, 400 - 3rd Avenue S.W., Calgary, Alberta, Т2Р 4Н2 Attention: Jack McGillivray, and the solicitors for Midnight: Burnet, Duckworth & Palmer llp, 1400, 350 - 7th Avenue S.W., Calgary, Alberta, Т2Р 3N9 Attention: Chris von Vegesack.See "Notice of Joint Petition". The Midnight Shares issuable to Provident Unitholders and the Pace Shares issuable to Midnight Shareholders (including Midnight Shareholders who received their Midnight Shares in exchange for Provident Units) pursuant to the Arrangement have not been and will not be registered under the U.S. Securities Act, and such securities will be issued in reliance upon the exemption from the registration requirements of the U.S. Securities Act provided by Section 3(а)(10) thereof.The Court has been advised that if the terms and conditions of the Arrangement are approved by the Court, the issuance of such Midnight Shares and Pace Shares pursuant to the Arrangement will not require registration under the U.S. Securities Act, pursuant to Section 3(а)(10) thereof. Provident and Midnight have been advised by their counsel, Macleod Dixon llp and Burnet, Duckworth & Palmer llp, respectively, that the Court has broad discretion under the ABCA when making orders with respect to the Arrangement and that the Court will consider, among other things, the fairness and reasonableness of the Arrangement, both from a substantive and a procedural point of view. The Court may approve the Arrangement, either as proposed or as amended, in any manner the Court may direct, subject to compliance with such terms and conditions, if any, as the Court thinks fit. Depending upon the nature of any required amendments, Provident and Midnight may determine not to proceed with the Arrangement. 43 Other Regulatory Approvals In addition to the approval of Provident Unitholders and Midnight Shareholders and the Court, it is a condition precedent to the implementation of the Arrangement that all requisite regulatory approvals be obtained. Under the Competition Act, the Arrangement is a "notifiable transaction". When a transaction is a notifiable transaction under the Competition Act, certain prescribed information must be provided to the Commissioner under Part IX of the Competition Act and the transaction may not be completed until the expiry, waiver or termination of the applicable waiting period. Where a notification is made, the waiting period is 30 calendar days after the day on which the parties to the transaction submit the prescribed information, provided that, before the expiry of this period, the Commissioner has not notified the parties that she requires additional information that is relevant to the Commissioner's assessment of the transaction (a "Supplementary Information Request"). If the Commissioner provides the parties with a Supplementary Information Request, the parties cannot complete their transaction until 30 calendar days after compliance with such Supplementary Information Request, provided that there is no order in effect prohibiting completion at the relevant time. Where a transaction does not raise substantive issues under the Competition Act, the Commissioner may, upon application, issue an ARC under Section 102 of the Competition Act. Where an ARC is issued, the parties to the transaction are not required to file a pre-merger notification. Further, if the notifiable transaction to which the ARC relates is substantially completed within one year after the ARC is issued, the Commissioner cannot seek an order of the Competition Tribunal under the merger provisions of the Competition Act in respect of the notifiable transaction solely on the basis of information that is the same or substantially the same as the information on the basis on which the ARC was issued. Under the Competition Act, the Commissioner may decide to challenge the transaction or prevent its closing if the Commissioner is of the view that the transaction is likely to prevent or lessen competition substantially. The Arrangement is subject to pre-merger notification under the Competition Act. Provident and Midnight intend to apply for an ARC in respect of the transactions contemplated by the Arrangement and to file the prescribed information if required to do so. Provident Fairness Opinions Provident retained the Provident Advisors as the exclusive financial and strategic advisors to Provident and the Provident Board in connection with the review of strategic alternatives for the COGP Business Unit. As part of this mandate, the Provident Advisors were each requested to provide the Provident Board with its opinion as to the fairness, from a financial point of view, of the consideration to be received by the Provident Unitholders pursuant to the Arrangement. The Provident Fairness Opinions each state that, as of April 19, 2010, and based upon and subject to the various assumptions, explanations, qualifications and limitations set forth in each such opinion, in the opinion of the applicable Provident Advisor, the consideration to be received by the Provident Unitholders pursuant to the Arrangement was fair, from a financial point of view, to the Provident Unitholders. The Provident Fairness Opinions are subject to the assumptions and limitations contained therein and should be read in their entirety. See Appendix Е, "Provident Fairness Opinions". The Provident Fairness Opinions were an important consideration in the Provident Board's decision to proceed with the Arrangement and in its conclusion that the Arrangement is fair to Provident Unitholders and is in the best interests of Provident and the Provident Unitholders. 44 Midnight Fairness Opinion Midnight retained the Midnight Financial Advisors as the exclusive financial advisors to Midnight and the Midnight Board in connection with the assessment of the purchase of the COGP Business Unit. As part of this mandate, National Bank was requested to provide the Midnight Board with its opinion as to the fairness to Midnight Shareholders, from a financial point of view, of the consideration offered by Midnight in connection with the Arrangement.In connection with this mandate, National Bank has prepared and delivered to the Midnight Board the Midnight Fairness Opinion. The Midnight Fairness Opinion states that, on the basis of the particular assumptions and considerations set forth therein, in the opinion of National Bank, as of May 10, 2010, the consideration offered by Midnight in connection with the Arrangement is fair, from a financial point of view, to the Midnight Shareholders.The Midnight Fairness Opinion is subject to the assumptions and limitations contained therein and should be read in its entirety. See Appendix F, "Midnight Fairness Opinion". The Midnight Fairness Opinion, as well as the financial advice received from National Bank and Cormark Securities Inc., was an important consideration in the Midnight Board's decision to proceed with the Arrangement and in its conclusion that the Arrangement is fair to Midnight Shareholders and is in the best interests of Midnight and the Midnight Shareholders. Timing If the Meetings are held as scheduled and are not adjourned and the other necessary conditions at that point in time are satisfied or waived, Provident and Midnight will apply for the Final Order approving the Arrangement. If the Final Order is obtained on June 29, 2010 in form and substance satisfactory to Provident and Midnight, and all other conditions set forth in the Arrangement Agreement are satisfied or waived, Provident and Midnight expect the Effective Date will be on or about June 30, 2010. It is not possible, however, to state with certainty when the Effective Date will occur. The Arrangement will become effective upon the filing with the Registrar of the Articles of Arrangement and а copy of the Final Order, together with such other materials as may be required by the Registrar. Provident's and Midnight's objective is to have the Effective Date occur on or before June 30, 2010. The Effective Date could be delayed, however, for a number of reasons, including an objection before the Court at the hearing of the application for the Final Order on June 29, 2010. Treatment of Fractional Midnight Shares No certificates representing fractional Midnight Shares shall be issued under the Arrangement. In lieu of any fractional Midnight Share, each Registered Holder of Provident Units entitled to a fractional interest in a Midnight Share, shall receive the nearest whole number of Midnight Shares (with fractions equal to exactly 0.5 being rounded up). Delivery of Pace Shares to Provident Unitholders The record date for determination of Provident Unitholders entitled to receive Pace Shares (formerly Midnight Shares) pursuant to the Arrangement will be approximately seven Business Days following the Effective Date. Only Provident Unitholders whose names have been entered in the register of Provident Units on the close of business on this record date will be entitled to receive Pace Shares.Provident will issue a press release following the Effective Date announcing the record date once it has been determined. 45 As soon as practicable following such record date, Midnight will cause to be issued to the registered Provident Unitholders, certificates representing the Pace Shares (formerly Midnight Shares, on a post-consolidation basis) issued pursuant to the Arrangement.Registered Holders of Provident Units will not need to deliver the Letter of Transmittal to receive Pace Shares. No Exchange of Certificates Representing Provident Units Although each Provident Unitholder will transfer a portion of such holder's Provident Units to Midnight in exchange for Midnight Shares pursuant to the Plan of Arrangement, as a final step of the Arrangement, Provident Units will be subdivided on a basis which results in the number of Provident Units held by each Provident Unitholder following the Arrangement being equal to the number of Provident Units held by such Provident Unitholder immediately prior to the Arrangement. As a result, no exchange of certificates representing Provident Units by Provident Unitholders will be necessary.Provident Unitholders will continue to own the same number of Provident Units as previously owned immediately prior to the Arrangement and certificates representing Provident Units prior to the Arrangement will continue to represent the same number of Provident Units following the Arrangement. Procedure for Exchange for Post-Consolidation Midnight Share Certificates As soon as practicable following the Effective Date, the Depositary will send to each Registered Holder of Midnight Shares, a Letter of Transmittal to be used by existing Midnight Shareholders to exchange certificates representing Midnight Shares for certificates representing Pace Shares (formerly Midnight Shares on a post-consolidation basis).In order for Midnight Shareholders to receive certificates representing Pace Shares (formerly Midnight Shares on a post-consolidation basis) upon completion of the Arrangement, each Registered Holder of Midnight Shares must deposit with the Depositary the duly completed Letter of Transmittal together with the certificates representing the Registered Holder's Midnight Shares and such other documents and instruments as the Depositary may reasonably require. The use of the mail to transmit certificates representing Midnight Shares and the Letter of Transmittal is at each Midnight Shareholder's risk. Midnight recommends that such certificates and documents be delivered by hand to the Depositary and a receipt therefor be obtained or that registered mail be used. Right to Dissent The following description of the right to dissent and appraisal to which Dissenting Securityholders are entitled is not a comprehensive statement of the procedures to be followed by a Dissenting Securityholder who seeks payment of the fair value of such Dissenting Securityholder's Securities and is qualified in its entirety by the reference to the full text of the Interim Order, which is attached to this Information Circular as Appendix C, and the text of Section 191 of the ABCA, which is attached to this Information Circular as Appendix J. A Dissenting Securityholder who intends to exercise the right to dissent and appraisal should carefully consider and comply with the provisions of the ABCA, as modified by the Interim Order. Failure to strictly comply with the provisions of that section, as modified by the Interim Order, and to adhere to the procedures established therein may result in the loss of all rights thereunder. A Court hearing the application for the Final Order has the discretion to alter the rights of dissent described herein based on the evidence presented at such hearing. Pursuant to the Interim Order, Dissenting Securityholders are entitled, in addition to any other right such Dissenting Securityholder may have, to dissent and to be paid by Provident or Midnight, as the case may be, the fair value of the Securities held by such Dissenting Securityholder in respect of which such Dissenting Securityholder dissents, determined as of the close of business on the last Business Day before the day on which the Arrangement Resolution from which such Dissenting Securityholder dissents was adopted. A Dissenting Securityholder may dissent only with respect to all of the Securities held by such Dissenting Securityholder or on behalf of any one beneficial owner and registered in the Dissenting Securityholder's name. Only Registered Holders may dissent. Persons who are beneficial owners of Securities registered in the name of a broker, custodian, nominee or other intermediary who wish to dissent, should be aware that they may only do so through the registered owner of such Securities. A Registered Holder, such as a broker, who holds Securities as nominee for beneficial holders, some of whom wish to dissent, must exercise Dissent Rights on behalf of such beneficial owners with respect to the Securities held for such beneficial owners. In such case, the demand for dissent should set forth the number of Securities covered by it. 46 Dissenting Provident Unitholders must provide a written objection to the Provident Arrangement Resolution to Provident с/о Macleod Dixon llp, 3700 Canterra Tower, 400 - 3rd Avenue S.W., Calgary, Alberta, Т2Р 4H2, Attention: Jack McGillivray, by 5:00 p.m. (Calgary time) on June 24, 2010, or, in the case of any adjournment or postponement of the Provident Meeting, by 5:00 p.m. (Calgary time) on the second business day which is immediately preceding the date of the adjourned or postponed Provident Meeting. Dissenting Midnight Shareholders must provide a written objection to the Midnight Arrangement Resolution to Midnight с/о Burnet, Duckworth & Palmer llp, 1400, 350 - 7th Avenue S.W., Calgary, Alberta, Т2Р 3N9, Attention: Chris von Vegesack,by 5:00 p.m. (Calgary time) on June 24, 2010, or, in the case of any adjournment or postponement of the Midnight Meeting, by 5:00 p.m. (Calgary time) on the second business day which is immediately preceding the date of the adjourned or postponed Midnight Meeting. No Securityholder who has voted in favour of the applicable Arrangement Resolution shall be entitled to dissent with the respect to the Arrangement. A Dissenting Securityholder may not exercise the right of dissent in respect of only a portion of such Dissenting Securityholder's Securities, but may dissent only with respect to all of the Securities held by the Dissenting Securityholder. An application may be made to the Court by Provident for Provident Units and Midnight for Midnight Shares or by a Dissenting Securityholder after the adoption of the applicable Arrangement Resolution to fix the fair value of the Dissenting Securityholder's Securities. If such an application to the Court is made by Provident for Provident Units, Midnight for Midnight Shares or a Dissenting Securityholder, Provident or Midnight, as the case may be, must, unless the Court otherwise orders, send to each Dissenting Securityholder a written offer to pay the Dissenting Securityholder an amount considered by the Provident Board or the Midnight Board, as applicable, to be the fair value of the Securities, as applicable. The offer, unless the Court otherwise orders, will be sent to each Dissenting Securityholder at least 10 days before the date on which the application is returnable, if Provident or Midnight, as the case may be, is the applicant, or within 10 days after Provident or Midnight, as the case may be, is served with notice of the application, if a Dissenting Securityholder is the applicant. The offer will be made on the same terms to each Dissenting Securityholder of Securities, as applicable, and will be accompanied by a statement showing how the fair value was determined. А Dissenting Securityholder may make an agreement with Provident for Provident Units and Midnight for Midnight Shares for the purchase of such holder's Securities in the amount of the offer made by Provident or Midnight, as the case may be, (or otherwise) at any time before the Court pronounces an order fixing the fair value of the Securities. А Dissenting Securityholder is not required to give security for costs in respect of an application and, except in special circumstances, will not be required to pay the costs of the application or appraisal. On the application, the Court will make an order fixing the fair value of the Securities, as applicable, of all Dissenting Securityholders who are parties to the application, giving judgment in that amount against Provident or Midnight, as the case may be, and in favour of each of those Dissenting Securityholders, and fixing the time within which Provident or Midnight, as the case may be, must pay that amount payable to the Dissenting Securityholders. The Court may in its discretion allow a reasonable rate of interest on the amount payable to each Dissenting Securityholder calculated from the date on which the Dissenting Securityholder ceases to have any rights as a Securityholder, until the date of payment. 47 On the Arrangement becoming effective, or upon the making of an agreement between Provident or Midnight, as the case may be, and the Dissenting Securityholder as to the payment to be made by Provident or Midnight, as the case may be, to the Dissenting Securityholder, or upon the pronouncement of a Court order, whichever first occurs, the Dissenting Securityholder will cease to have any rights as a Securityholder other than the right to be paid the fair value of such holder's Securities, in the amount agreed to between Provident or Midnight, as the case may be, and the Dissenting Securityholder or in the amount of the judgment, as the case may be. Until one of these events occurs, the Dissenting Securityholder may withdraw the Dissenting Securityholder's dissent, or if the Arrangement has not yet become effective, Provident or Midnight may rescind the applicable Arrangement Resolution, and in either event the dissent and appraisal proceedings in respect of that Dissenting Securityholder will be discontinued. Provident and Midnight shall not make a payment to a Dissenting Securityholder in accordance with Section 191 if there are reasonable grounds for believing that Provident or Midnight, as the case may be, is or would after the payment be unable to pay its liabilities as they become due, or that the realizable value of the assets of Provident or Midnight, as the case may be, would thereby be less than the aggregate of its liabilities. In such event, Provident or Midnight, as the case may be, shall notify each Dissenting Securityholder that it is unable lawfully to pay Dissenting Securityholders for their Securities, as applicable, in which case the Dissenting Securityholder may, by written notice to Provident or Midnight, as the case may be, within 30 days after receipt of such notice, withdraw such holder's written objection, in which case Provident or Midnight, as the case may be, shall be deemed to consent to the withdrawal and such Dissenting Securityholder shall be reinstated with full rights as a Securityholder, failing which such Dissenting Securityholder retains status as a claimant against Provident or Midnight, as the case may be, to be paid as soon as Provident or Midnight, as the case may be, is lawfully entitled to do so or, in a liquidation, to be ranked subordinate to the rights of creditors of Provident or Midnight, as the case may be, but in priority to its shareholders or unitholders, as applicable. All Securities held by Dissenting Securityholders who exercise their right to dissent will, if the holders are ultimately entitled to be paid the fair value thereof, be deemed to be transferred to Provident or Midnight, as the case may be, and cancelled in exchange for such fair value. The above summary does not purport to provide a comprehensive statement of the procedures to be followed by a Dissenting Securityholder who seeks payment of the fair value of their Securities. Section 191 of the ABCA requires adherence to the procedures established therein and failure to do so may result in the loss of all rights thereunder. Accordingly, each Dissenting Securityholder who might desire to exercise the right to dissent and appraisal should carefully consider and comply with the provisions of that section, the full text of which is set out in Appendix J to this Information Circular, and consult their own legal advisor. The Arrangement Agreement provides that, unless otherwise waived, it is a condition to the completion of the Arrangement that holders of not greater than 3% of the outstanding Provident Units shall have exercised Dissent Rights in respect of the Arrangement that have not been withdrawn as of the Effective Date, and that holders of not greater than 3% of the outstanding Midnight Shares shall have exercised Dissent Rights in respect of the Arrangement that have not been withdrawn as of the Effective Date. 48 Effect of the Arrangement on the Provident Debentureholders As at May 10, 2010, there was $99.0 million aggregate principal amount of Initial 6.5% Debentures outstanding and $150.0 million aggregate principal amount of Supplemental 6.5% Debentures outstanding.The Provident Debentures are convertible into Provident Units at the option of the holder at anytime prior to the close of business on the earlier of their respective maturity dates and the business day immediately preceding the date specified for any redemption of such Provident Debentures.The conversion price for the Initial 6.5% Debentures is $13.75 per Provident Unit and the conversion price for the Supplemental 6.5% Debentures is $14.75 per Provident Unit.The Initial 6.5% Debentures mature on August 31, 2012 and the Supplemental 6.5% Debentures mature on April 30, 2011. The Arrangement does not result in a "change of control" of Provident.As a result, Provident will continue to be responsible for all of the covenants and obligations in respect of the outstanding Provident Debentures and such debentures will continue to be listed for trading on the TSX following completion of the Arrangement. The Interim Order provides that only the Provident Unitholders and Midnight Shareholders are entitled to vote on the Arrangement at the Provident Meeting and Midnight Meeting, respectively.Accordingly, holders of Provident Debentures who wish to vote on the Provident Arrangement Resolution or to exercise a right of dissent in respect of the Arrangement must, within the applicable time period, exercise their right to convert their Provident Debentures into Provident Units in accordance with the terms and conditions of the Debenture Indenture. Following completion of the Arrangement, holders of Provident Debentures who exercise their conversion right will continue to receive Provident Units.In accordance with the Debenture Indenture, the conversion price of each of the Initial 6.5% Debentures and Supplemental 6.5% Debentures will be adjusted immediately following the Closing Date to reflect the subdivision of the Provident Units under the terms of the Plan of Arrangement in accordance with the Provident Debenture Indenture. The conversion price will be determined pursuant to the Plan based on the market value of the Midnight Shares acquired by Provident Unitholders under the Arrangement and will be determined and disclosed by Provident following the closing of the Arrangement.As a result, the adjustments to the conversion price of the Provident Debentures will enable a Provident Debenture holder converting Provident Debentures after the Arrangement to receive the number of Provident Units equal in value to what such holder would have been entitled to receive had such Provident Debentures been converted into Provident Units prior to the Closing Date.Holders of Provident Debentures who exercise their conversion rights following the completion of the Arrangement will not receive Midnight Shares. Interests of Certain Persons in the Arrangement Share Ownership The directors and officers of PEL and their associates, as a group, beneficially own, directly or indirectly, or exercise control or direction over, an aggregate of approximately 1,376,143 Provident Units, representing less than 1% of the outstanding Provident Units as of May 10, 2010. The directors and officers of PEL and their associates, as a group, do not beneficially own, directly or indirectly, or exercise control or direction over, any Midnight Shares as of May 10, 2010. 49 Immediately after giving effect to the Arrangement and based on certain assumptions, it is anticipated that the directors and officers of PEL and their associates, as a group, will beneficially own, directly or indirectly, or exercise control or direction over, an aggregate of approximately 168,233 Pace Shares (formerly Midnight Shares), representing less than 1% of the outstanding Pace Shares. The directors and officers of Midnight and their associates, as a group, beneficially own, directly or indirectly, or exercise control or direction over, an aggregate of approximately 7,228,856 Midnight Shares, representing approximately 9.6% of the outstanding Midnight Shares as of May 10, 2010. The directors and officers of Midnight and their associates, as a group, do not beneficially own, directly or indirectly, or exercise control or direction over, any Provident Units as of May 10, 2010. Immediately after giving effect to the Arrangement and the consolidation of the Midnight Shares contemplated thereby, and based on certain assumptions, it is anticipated that the current directors and officers of Midnight and their associates, as a group, will beneficially own, directly or indirectly, or exercise control or direction over, an aggregate of approximately 722,886 Pace Shares (formerly Midnight Shares), representing approximately 2% of the outstanding Pace Shares. Severance and Other Compensation Arrangements Provident has employment agreements with four senior officers pursuant to which Provident has paid, or will become obligated to pay, upon completion of the Arrangement, a retiring allowance of between 1.5 and 2 times such officer's current annual salary, an amount under Provident's short term incentive plan, plus an additional amount for loss of benefits and perquisites, as a result of the transactions provided for in the Arrangement and the decision by Provident to rationalize and ultimately dispose of its oil and gas business. The aggregate payments in respect of these amounts under such executive contracts total approximately $5.3 million. The executive employment agreements also provide for the acceleration of the vesting of unit awards granted to these four officers under Provident's long term incentive plan as a result of the Arrangement, which has resulted or will result in the payment by Provident to such officers of approximately $10.9 million.See "The Arrangement — Canadian Securities Law Matters". Midnight does not currently have any employment agreements in place with its senior officers with the anticipation that the industry standard approach would be approved at the time of any transaction in which severance obligations may be triggered.It is not contemplated that the transactions contemplated by the Arrangement will result in any severance obligations to senior officers or management of Midnight.However, Midnight expects to pay amounts under its short term incentive plan as bonuses in connection with the Arrangement in accordance with normal industry peer guidelines. Indemnification of Directors, Officers, Employees and Other Personnel The Arrangement Agreement provides that Midnight will indemnify Provident and its directors, officers, employees and other personnel for all losses which such individuals may suffer or incur as a result of any claims attributable to or connected with the oil and gas assets, activities or business of PERI and its subsidiaries. The Arrangement Agreement also provides that Provident and PEL will indemnify Midnight and its directors, officers, employees and other personnel for all losses which such individuals may suffer or incur as a result of any claims attributable to or connected with certain oil and gas assets which were previously held in PERI and its subsidiaries to the extent such claims relate to prior sale agreements pursuant to which PERI or its subsidiaries disposed of, transferred or sold any oil and gas and related assets, interests and properties to third parties. 50 Other Interests Provident has retained the Provident Advisors as the exclusive financial and strategic advisors to Provident and the Provident Board in connection with the Arrangement and the Provident Advisors have provided the Provident Fairness Opinions to the Provident Board. Each of these advisors has received or will receive fees from Provident for services rendered. Midnight has retained the Midnight Financial Advisors as the exclusive financial advisors to Midnight and the Midnight Board in connection with the Arrangement and National Bank has provided the Midnight Fairness Opinion to the Midnight Board.Each of these advisors has received or will receive fees from Midnight for services rendered. In addition, Tom Buchanan, the former President and Chief Executive Officer and a former director of Provident, has agreed to be appointed to the board of directors of Pace Oil & Gas upon completion of the Arrangement.In addition, M.H. (Mike) Shaikh and Jeffrey T. Smith, currently directors of Provident, have each agreed to be appointed to the board of directors of Pace Oil & Gas upon completion of the Arrangement. Expenses of the Arrangement The estimated costs to be incurred by each of Provident and Midnight with respect to the Arrangement and related matters including, without limitation, financial advisory, accounting and legal fees and the preparation, printing and mailing of this Information Circular and other related documents and agreements, are expected to aggregate approximately $8.0 million and $10.0 million, respectively. Each of Provident and Pace Oil & Gas (formerly Midnight) will be responsible for their own costs in connection with the Arrangement. Stock Exchange Listings It is a mutual condition to completion of the Arrangement that the TSX shall have conditionally approved the additional listing of the Pace Shares (formerly Midnight Shares) to be issued pursuant to the Arrangement. The TSX has conditionally approved the additional listing of Pace Shares (formerly Midnight Shares) to be issued pursuant to the Arrangement, subject to Midnight fulfilling the requirements of such exchange.The Pace Shares are expected to trade on the TSX under the symbol "PCE".The Pace Shares will not be listed on any U.S. exchange. The Provident Units and Provident Debentures will continue to be listed for trading on the TSX following completion of the Arrangement.The Provident Units will also continue to be listed for trading on the NYSE following completion of the Arrangement. Canadian Securities Law Matters Resale of Midnight Shares Received in the Arrangement The Midnight Shares to be issued to the Provident Unitholders will be issued in reliance on exemptions from prospectus and registration requirements of Canadian Securities Laws and the Midnight Shares will generally be "freely tradeable" (other than as а result of any "control block" restrictions which may arise by virtue of the ownership thereof) under Canadian Securities Laws. 51 MI 61-101 The Ontario and Quebec securities commissions have adopted MI 61-101, which governs transactions that raise the potential for conflicts of interest, including issuer bids, insider bids, related party transactions and business combinations. The Arrangement does not constitute an issuer bid, an insider bid or a related party transaction for the purposes of MI 61-101.In assessing whether the Arrangement could be considered a "business combination" for the purposes of MI 61-101, Provident and Midnight each reviewed benefits and payments that related parties of Provident and Midnight, respectively, are entitled to receive, directly or indirectly, as a consequence of the Arrangement to determine whether any constituted a "collateral benefit". For these purposes, the only related parties of Provident that are entitled to a benefit, directly or indirectly, as a consequence of the Arrangement are certain senior officers and a director of Provident.Certain senior officers of Provident will receive termination and other compensation payments under executive employment contracts as a result of the Arrangement and Tom Buchanan, the former President and Chief Executive Officer and a former director of Provident, M.H. (Mike) Shaikh and Jeffrey T. Smith, currently directors of Provident, will be appointed directors of Pace Oil & Gas following the Arrangement.See "The Arrangement — Interests of Certain Persons in the Arrangement".None of these benefits or payments is a "collateral benefit" for the purposes of MI 61-101 since: (i) the benefit is not conferred for the purpose, in whole or in part, of increasing the value of the consideration paid to the related party for the Provident Units exchanged for Midnight Shares pursuant to the Arrangement; (ii) the benefit is not conditional on the related party supporting the Arrangement in any manner; (iii) full particulars of the benefit have been discussed in this Information Circular; and (iv) each of the related parties receiving the benefit exercised control or direction over, or beneficially owned, less than 1% of the outstanding Provident Units at the date on which the proposed Arrangement was agreed. To the knowledge of Provident and Midnight, there have been no prior valuations of the COGP Business Unit, Midnight, the Provident Units or Midnight Shares, or the material oil and natural gas assets of Provident or Midnight in the 24 months prior to the date of this Information Circular. Judicial Developments The Plan of Arrangement will be implemented pursuant to Section 193 of the ABCA which provides that, where it is impractical for a corporation to effect an arrangement under any other provisions of the ABCA, a corporation may apply to the Court for an order approving the arrangement proposed by such corporation. Pursuant to this section of the ABCA, such an application will be made by Provident and Midnight for approval of the Arrangement. See "The Arrangement — Court Approvals". Although there have been a number of judicial decisions considering this section and applications to various arrangements, there have not been, to the knowledge of Provident and Midnight, any recent significant decisions which would apply in this instance. Securityholders should consult their legal advisors with respect to the legal rights available to them in relation to the Arrangement. United States Securities Law Matters The offer and sale of: (i) the Midnight Shares issuable to Provident Unitholders in exchange for their Provident Units; and (ii) the Pace Shares issuable to Midnight Shareholders (including Midnight Shareholders who received their Midnight Shares in exchange for Provident Units pursuant to the Arrangement) in exchange for their Midnight Shares, in each case pursuant to the Arrangement, have not been and will not be registered under the U.S. Securities Act, and such securities will be issued in reliance upon the exemption from the registration requirements of the U.S. Securities Act provided by Section 3(a)(10) thereof.Section 3(а)(10) exempts the issuance of securities issued in exchange for one or more outstanding securities from the general requirement of registration where the terms and conditions of the issuance and exchange of such securities have been approved by any court of competent jurisdiction, after a hearing upon the fairness of the terms and conditions of the issuance and exchange at which all persons to whom securities will be issued have the right to appear and receive timely notice thereof. 52 The Pace Shares to be held by Securityholders upon completion of the Arrangement will be freely tradeable under the U.S. Securities Act, except by Persons who are "affiliates" of Pace Oil & Gas after the Arrangement or were "affiliates" of Midnight or PERI within 90 days prior to completion of the Arrangement.Persons who may be deemed to be "affiliates" of an issuer include individuals or entities that control, are controlled by, or are under common control with, the issuer, whether by ownership of voting securities, contract or otherwise, and generally include executive officers and directors of the issuer as well as principal shareholders of the issuer. Any resale of such Pace Shares by such an affiliate (or former affiliate) may be subject to the registration requirements of the U.S. Securities Act, absent an exemption therefrom. Subject to certain limitations, such affiliates (and former affiliates) may immediately resell such securities outside the United States without registration under the U.S. Securities Act pursuant to Regulation S.If available, such affiliates (and former affiliates) may also resell such securities in compliance with the resale provisions of Rule 144 under the U.S. Securities Act. The Pace Shares will not be listed on any United States stock exchange. In addition, unless and until Pace Oil & Gas registers the Pace Shares pursuant to the U.S. Securities Act or the U.S. Exchange Act, Pace Oil & Gas will not file reports with the SEC. The foregoing discussion is only a general overview of certain requirements of United States federal securities laws applicable to the resale of the Pace Shares to be held upon completion of the Arrangement. All holders of such securities are urged to consult with counsel to ensure that the resale of their securities complies with applicable securities legislation. Experts Certain legal matters relating to the Arrangement are to be passed upon at the Closing by Macleod Dixon llp, on behalf of Provident and Burnet, Duckworth & Palmer llp, on behalf of Midnight. As at May 10, 2010, the partners and associates of Macleod Dixon llp beneficially owned, directly or indirectly, less than 1% of the outstanding Provident Units and less than 1% of the outstanding Midnight Shares. As at May 10, 2010, the partners and associates of Burnet, Duckworth & Palmer llp beneficially owned, directly or indirectly, less than 1% of the outstanding Provident Units and less than 1% of the outstanding Midnight Shares. Certain matters relating to United States federal income tax considerations have been passed upon by Andrews Kurth llp on behalf of Provident. As of May 10, 2010, the partners and associates of Andrews Kurth llp beneficially owned, directly or indirectly, less than 1% of the outstanding Provident Units. As of May 10, 2010, AJM, GLJ and McDaniel do not hold any Provident Units or Midnight Shares. 53 INFORMATION RELATING TO THE COGP BUSINESS UNIT General The COGP Business Unit includes oil and gas properties located in the Province of Alberta.The top five most significant properties based on total proved plus probable net present value using forecast prices and costs are: (i) Dixonville Oil, which consists of the Dixonville Montney C light oil pool in Alberta's Peace River Arch; (ii) Rainbow Bluesky, a Northwest Alberta natural gas property; (iii) Haro, a natural gas and emerging oil resource play in Northwest Alberta; (iv) Rainbow Lake Oil, an oil property in Northwest Alberta; and (v) Long Lake, a natural gas property in Northwest Alberta.In aggregate, these five properties comprise approximately 74 percent of total proved plus probable net present value, using forecast prices and costs. Dixonville Oil is an oil property located in Alberta's Peace River Arch, produces light oil from the Dixonville Montney C Pool. The Dixonville Montney C Pool was discovered in 2000, with the majority of the development drilling occurring after 2004.The Rainbow Bluesky property is primarily a natural gas producing property located approximately 300 kilometres north of Grande Prairie in Northwest Alberta. Provident acquired the Rainbow Bluesky property during 2006.Production is primarily natural gas from the shallow Cretaceous Bluesky sandstone formation. Haro is a natural gas and emerging oil property in Northwest Alberta. The Haro property produces natural gas primarily from the shallow Cretaceous Bluesky sandstone formation and recently began producing oil from the Pekisko formation. Rainbow Lake Oil is an oil property located in Northwest Alberta and produces oil and natural gas primarily from the Devonian Keg River and Muskeg formations. Long Lake is a natural gas property in Northwest Alberta. The Long Lake property produces natural gas from the Bluesky and deeper Banff and Pekisko Mississippian formations. Provident Energy Resources Inc. PERI is a corporation wholly-owned by Provident and was incorporated under the ABCA on May 9, 2007.PERI is not a reporting issuer in any province of Canada.PERI is engaged in the acquisition, exploitation, development and production of crude oil and natural gas in the Western Canadian Sedimentary Basin.PERI holds all of the assets relating to the COGP Business Unit and is managed by PEL.The head and principal offices of PERI are located at 2100, 250 - 2nd Street S.W., Calgary, Alberta, T2P 0C1.The registered office of PERI is located at 3700, 400 - 3rd Avenue S.W., Calgary, Alberta, T2P 4H2.Information regarding the financial results of PERI is set forth in the audited comparative financial statements of PERI for the years ended December 31, 2009, 2008 and 2007 attached as Appendix H to this Information Circular.Readers are cautioned that the historical financial information included in the audited comparative financial statements of PERI for the years ended December 31, 2009, 2008 and 2007 may not accurately reflect the current financial results of the COGP Business Unit.See "Information Relating to the COGP Business Unit — COGP Business Unit Financial Information" in this Information Circular. COGP Business Unit Reserve Information The oil and gas reserves attributable to the COGP Business Unit were evaluated on behalf of Provident by McDaniel and by AJM effective December 31, 2009 in accordance with standards set out in the COGE Handbook and NI 51-101. McDaniel and AJM are independent qualified reserves evaluators appointed pursuant to NI 51-101. 54 Information regarding the oil and natural gas reserves and production information attributable to the COGP Business Unit and the estimated net present values of future net revenues associated with such reserves, based on forecast price and cost assumptions, is contained under the heading "Reserves after West Central Alberta Divestiture" in the Provident Statement of Reserves, a copy of which is available under Provident's issuer profile on the SEDAR website at www.sedar.com and is incorporated by reference in this Information Circular. All evaluations of future net revenue included in the Provident Statement of Reserves are after the deduction of royalties, development costs, production costs and well abandonment costs but before consideration of indirect costs such as administrative overhead and other miscellaneous expenses. Alberta royalties are based on the New Royalty Framework including the Transitional Royalties which came into effect January 1, 2009, the Drilling Royalty Credit and the New Well Incentive Program, which were both announced March 3, 2009. The estimated future net revenue contained in the Provident Statement of Reserves does not necessarily represent the fair market value of the oil and gas reserves attributable to the COGP Business Unit.There is no assurance the forecast price and cost assumptions contained in the Provident Statement of Reserves will be attained and variances could be material.Other assumptions and qualifications relating to costs and other matters are included in the Provident Statement of Reserves.The recovery and reserves estimates on the properties described therein are estimates only.Because the reserves data are based on judgments regarding future events, actual results will vary and variations may be material. In connection with its assessment of the proposed Arrangement, Midnight retained McDaniel to evaluate the oil and gas reserves attributable to the COGP Business Unit.The oil and gas reserves attributable to the COGP Business Unit were evaluated by McDaniel effective December 31, 2009 in accordance with standards set out in the COGE Handbook and NI 51-101. McDaniel is an independent qualified reserves evaluator appointed pursuant to NI 51-101.Information regarding the oil and natural gas reserves and production information attributable to the COGP Business and the estimated net present values of future net revenues associated with such reserves, based on forecast price and cost assumptions, as evaluated by McDaniel in the Midnight McDaniel Report, is attached as Appendix G to this Information Circular. The information in Appendix G differs from the information in the Provident Statement of Reserves as a result of differences in development plans, the timing of the preparation of the Midnight McDaniel Report and other assumptions.The reserves information concerning the COGP Business Unit contained in Appendix G of this Information Circular has been provided by Midnight.Provident does not assume any responsibility for the accuracy or completeness of such information or the failure by Midnight to disclose events which may have occurred or may affect the completeness or accuracy of such information. COGP Business Unit Financial Information Information regarding the financial results of the COGP Business Unit (referred to as the "Upstream business" therein) is set forth in the audited comparative financial statements of the COGP Business Unit for the years ended December 31, 2009 and 2008 attached as Appendix H to this Information Circular. Selected Pro Forma Financial Information The following table sets out certain financial information for Midnight and the COGP Business Unit on a pro forma combined basis after giving effect to the Arrangement.Additional information regarding the financial results of the COGP Business Unit is set forth in the pro forma financial statements of Pace Oil & Gas for the year ended December 31, 2009 attached as Appendix I to this Information Circular. 55 ($000s except per share amounts) Midnight COGP Business Unit Pro Forma Combined(1) Petroleum and natural gas sales $ $ $ Royalties Operating and transportation expenses Net Loss ) ) ) Per share (basic) $ ) Per share (diluted) $ ) Total Assets Total Liabilities Shareholders' Equity - Note: For Pro Forma adjustments, see Appendix I. Selected Combined Operational Information The following table sets out certain operational information for Midnight and the COGP Business Unit on a pro forma combined basis after giving effect to the Arrangement.Additional information regarding the oil and gas reserves attributable to the COGP Business Unit, as evaluated on behalf of Provident by McDaniel and AJM, is set forth in the Provident Statement of Reserves incorporated by reference in the Information Circular.Additional information regarding the oil and gas reserves attributable to the COGP Business Unit, as evaluated on behalf of Midnight by McDaniel, is set forth in Appendix G to this Information Circular. The pro forma combined operational information for the year ended December 31, 2009 set forth below is based upon the oil and gas reserves attributable to the COGP Business Unit as evaluated by McDaniel in the Midnight McDaniel Report.Provident does not assume any responsibility for the accuracy or completeness of such information or the failure by Midnight to disclose events which may occur or may affect the completeness or accuracy of such information. Midnight COGP Business Unit Pro Forma Combined(1) Oil and Gas Production Oil and NGLs (bblsd) Natural Gas (Mcfd) Total (boed) % Oil and NGL 36
